File No . 33-27172 811-5719 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 25 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 25 [X] (Check appropriate box or boxes.) DREYFUS STOCK INDEX FUND, INC. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) on May 1, 2009 pursuant to paragraph (b) _X 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Dreyfus Stock Index Fund, Inc. PROSPECTUS May 1, 2009 Contents The Fund Introduction 1 Goal and Approach 1 Main Risks 2 Past Performance 3 Expenses 4 Management 5 Financial Highlights 7 Your Investment Shareholder Guide 9 Distributions and Taxes 11 Exchange Privilege 11 For More Information See back cover. The Fund INTRODUCTION Fund shares are offered only to separate accounts established by insurance companies to fund variable annuity contracts (VA contracts) and variable life insurance policies (VLI policies). Individuals may not purchase shares directly from, or place sell orders directly with, the fund. The VA contracts and the VLI policies are described in the separate prospectuses issued by the participating insurance companies, over which the fund assumes no responsibility. Conflicts may arise between the interests of VA contract holders and VLI policyholders (collectively, policyowners). The board will monitor events to identify any material conflicts and, if such conflicts arise, determine what action, if any, should be taken. The fund currently offers two classes of shares: Initial shares and Service shares. Policyowners should consult the applicable prospectus of the separate account of the participating insurance company to determine which class of fund shares may be purchased by the separate account. While the funds investment objectives and policies may be similar to those of other funds managed by the investment adviser(s), the funds investment results may be higher or lower than, and may not be comparable to, those of the other funds. GOAL AND APPROACH The fund seeks to match the total return of the Standard & Poors ® 500 Composite Stock Price Index. To pursue this goal, the fund generally invests in all 500 stocks in the S&P 500 ® Index in proportion to their weighting in the index. The fund attempts to have a correlation between its performance and that of the S&P 500 Index of at least .95 before expenses. A correlation of 1.00 would mean that the fund and the index were perfectly correlated. The S&P 500 Index is an unmanaged index of 500 common stocks chosen to reflect the industries of the U.S. economy and is often considered a proxy for the stock market in general. S&P weights each companys stock in the index by its market capitalization (i.e., the share price times the number of shares outstanding), adjusted by the number of available float shares (i.e., those shares available to public investors) divided by the companys total shares outstanding, which means larger companies with more available float shares have greater representation in the index than smaller ones. The fund also may use stock index futures as a substitute for the sale or purchase of securities. 1 MAIN RISKS The funds principal risks are discussed below. An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The value of your investment in the fund will fluctuate, sometimes dramatically,which means you could lose money. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Issuer risk . The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers products or services. Indexing strategy risk. The fund uses an indexing strategy. It does not attempt to manage market volatility, use defensive strategies or reduce the effects of any long-term periods of poor index performance. The correlation between fund and index performance may be affected by the funds expenses, changes in securities markets, changes in the composition of the index and the timing of purchases and redemptions of fund shares. Other potential risks . The fund may lend its portfolio securities to brokers, dealers and other financial institutions. In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of loaned securities. If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or in exercising rights to the collateral. The fund may invest in stock index futures contracts whose performance is tied to the S&P 500 Index. While used primarily as a substitute for the sale or purchase of securities, such investments can increase the funds volatility and lower its return. Derivatives, such as futures contracts, can be illiquid, and a small investment in certain derivatives could have a potentially large impact on the funds performance. The participating insurance companies and their separate accounts are the shareholders of the fund. From time to time, a shareholder may own a substantial number of fund shares. The sale of a large number of shares could hurt the funds net asset value. 2 PAST PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the funds Initial shares from year to year. The table compares the average annual total returns of the funds shares to those of a broad measure of market performance. The funds past performance is no guarantee of future results. All returns assume reinvestment of dividends and distributions. Performance information reflects the funds expenses only and does not reflect the fees and charges imposed by participating insurance companies under their VA contracts or VLI policies. Because these fees and charges will reduce total return, policyowners should consider them when evaluating and comparing the funds performance. Policyowners should consult the prospectus for their contract or policy for more information. Year-by-year total returns as of 12/31 each year (%) Best Quarter (Q2, 2003): 15.36%. Worst Quarter (Q4, 2008): -22.00%. Average annual total returns as of 12/31/08 1 Year 5 Years 10 Years Initial Shares -37.14% -2.41% -1.64% Service Shares * -37.32% -2.66% -1.85% S&P 500 © Index -37.00% -2.19% -1.38% * For the funds Service shares, periods prior to 12/31/00 (commencement of initial offering of Service shares) reflect the performance of the funds Initial shares. Such performance figures have not been adjusted to reflect the higher operating expenses of the Service shares; if these expenses had been reflected, such performance would have been lower. 3 EXPENSES Investors using this fund to fund a VA contract or VLI policy will pay certain fees and expenses in connection with the fund, which are described in the table below. Annual fund operating expenses are paid out of fund assets As with the performance information given previously, these figures do not reflect any fees or charges imposed by participating insurance companies under their VA contracts or VLI policies. Initial Shares Service Shares Annual fund operating expenses (paid each year as a % of the value of your investment) Management fees Distribution (12b-1) fees * none Shareholder services fees none Other expenses Total annual fund operating expenses * Because 12b-1 fees are paid on an ongoing basis out of fund assets attributable to Service shares, over time such fees will increase the cost of an investment in Service shares and could cost investors more than paying other types of sales charges . EXAMPLE The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated. The Example also assumes that your investment has a 5% return each year and that the funds operating expenses remain the same. The Example does not reflect fees and expenses incurred under VA contracts and VLI policies; if they were reflected, the figures in the Example would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Initial Shares Service Shares 4 MANAGEMENT Investment adviser The investment adviser for the fund is The Dreyfus Corporation (Dreyfus), 200 Park Avenue, New York, New York 10166. Founded in 1947, Dreyfus manages approximately $338 billion in approximately 193 mutual fund portfolios. For the past fiscal year, the fund paid Dreyfus a management fee at the annual rate of 0.25% of the funds average daily net assets. A discussion regarding the basis for the boards approving the funds investment advisory agreement with Dreyfus is available in the funds semi-annual report for the six-month period ended June 30, 2008. Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients move and manage their financial assets, operating in 34 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team. BNY Mellon has more than $23 trillion in assets under custody and administration and $1.1 trillion in assets under management, and it services more than $13 trillion in outstanding debt. Additional information is available at www.bnymellon.com . The Dreyfus asset management philosophy is based on the belief that discipline and consistency are important to investment success. For each fund, Dreyfus seeks to establish clear guidelines for portfolio management and to be systematic in making decisions. This approach is designed to provide each fund with a distinct, stable identity. Dreyfus has engaged its affiliate, Mellon Capital Management Corporation (Mellon Capital), to serve as the funds index fund manager. As of February 28, 2009, Mellon Capital, located at 500 Grant Street, Pittsburgh, Pennsylvania 15258, managed approximately $127.4 billion in assets (including $10.9 billion in overlay assets) and provided investment advisory services for four other investment companies. Thomas Durante, CFA, is the funds primary portfolio manager. He has managed the fund since March 2000. Mr. Durante is a portfolio manager with Mellon Capital, where he has been employed since January 2000. He also has been employed by Dreyfus since August 1982. The funds Statement of Additional Information (SAI) provides additional portfolio manager information, including compensation, other accounts managed and ownership of fund shares. 5 Distributor MBSC Securities Corporation (MBSC), a wholly owned subsidiary of Dreyfus, serves as distributor of the fund and for the other funds in the Dreyfus Family of Funds. Rule 12b-1 fees and shareholder services fees, as applicable, are paid to MBSC for financing the sale and distribution of fund share and for providing shareholder account service and maintenance, respectively. Dreyfus or MBSC may provide cash payments out of its own resources to financial intermediaries that sell shares of funds in the Dreyfus Family of Funds or provide other services. Such payments are separate from any sales charges, 12b-1 fees and/or shareholder services fees or other expenses that may be paid by a fund to those intermediaries. Because those payments are not made by fund shareholders or the fund, the funds total expense ratio will not be affected by any such payments. These payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, recordkeeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary. Cash compensation also may be paid from Dreyfus or MBSCs own resources to intermediaries for inclusion of a fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as revenue sharing. From time to time, Dreyfus or MBSC also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets or other entertainment; support for due diligence trips; educational conference sponsorship; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments or compensation may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you. Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. Code of ethics The fund, Dreyfus, Mellon Capital, and MBSC have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund. Each code of ethics restricts the personal securities transactions of employees, and requires portfolio managers and other investment personnel to comply with the codes preclearance and disclosure procedures. The primary purpose of the respective codes is to ensure that personal trading by employees does not disadvantage any of the firms other clients. 6 FINANCIAL HIGHLIGHTS These financial highlights describe the performance of the funds shares for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The financial highlights for the fiscal years ended December 31, 2007 and December 31, 2008 have been audited by Ernst & Young LLP, an independent registered public accounting firm, whose report, along with the funds financial statements, is included in the annual report, which is available upon request. Information for each of the fiscal years ended through December 31, 2006 was audited by the funds former independent registered public accounting firm. Keep in mind that fees and charges imposed by participating insurance companies, which are not reflected in the tables, would reduce the investment returns that are shown. Year Ended December 31, Initial Shares Per Share Data ($): Net asset value, beginning of period 37.40 36.15 31.82 30.89 28.43 Investment Operations: Investment incomenet a .64 .64 .56 .49 .51 Net realized and unrealized gain (loss) on investments (14.40) 1.26 4.33 .94 2.48 Total from Investment Operations (13.76) 1.90 4.89 1.43 2.99 Distributions: Dividends from investment incomenet (.66) (.65) (.56) (.50) (.53) Return of capital - - - (.00) b (.00) b Total Distributions (.66) (.65) (.56) (.50) (.53) Net asset value, end of period 22.98 37.40 36.15 31.82 30.89 Total Return (%) (37.14) 5.26 15.50 4.69 10.64 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .28 .27 .27 .27 .26 Ratio of net expenses to average net assets .28 c .27 .27 .27 .26 Ratio of net investment income to average net assets 2.04 1.70 1.67 1.60 1.76 Portfolio Turnover Rate 4.69 4.54 4.91 6.09 3.78 Net Assets, end of period ($ x 1,000) 1,464,344 2,702,209 3,594,085 3,616,211 3,842,397 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Expense waivers and/or reimbursements amounted to less than .01%. 7 Year Ended December 31, Service Shares Per Share Data ($): Net asset value, beginning of period 37.41 36.16 31.82 30.90 28.40 Investment Operations: Investment incomenet a .57 .55 .47 .42 .46 Net realized and unrealized gain (loss) on investments (14.42) 1.26 4.35 .93 2.46 Total from Investment Operations (13.85) 1.81 4.82 1.35 2.92 Distributions: Dividends from investment incomenet (.56) (.56) (.48) (.43) (.42) Return of capital - - - (.00) b (.00) b Total Distributions (.56) (.56) (.48) (.43) (.42) Net asset value, end of period 23.00 37.41 36.16 31.82 30.90 Total Return (%) (37.32) 4.99 15.21 4.43 10.35 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .53 .52 .52 .52 .51 Ratio of net expenses to average net assets .53 c .52 .52 .52 .51 Ratio of net investment income to average net assets 1.72 1.45 1.43 1.35 1.59 Portfolio Turnover Rate 4.69 4.54 4.91 6.09 3.78 Net Assets, end of period ($ x 1,000) 124,614 532,711 590,965 530,037 503,456 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Expense waivers and/or reimbursements amounted to less than .01%. 8 Your Investment SHAREHOLDER GUIDE Buying/Selling shares Fund shares may be purchased or sold (redeemed) by separate accounts of participating insurance companies. Policyowners should consult the prospectus of the separate account of the participating insurance company for more information about buying or selling fund shares. The price for fund shares is the net asset value per share (NAV) of the relevant class, which is generally calculated as of the close of trading on the New York Stock Exchange (NYSE) (usually 4:00 p.m. Eastern time) on days the NYSE is open for regular business. Purchase and sale orders from separate accounts received in proper form by the participating insurance company on a given business day are priced at the NAV calculated on such day, provided that the orders are received by the fund in proper form on the next business day. The participating insurance company is responsible for properly transmitting purchase and sale orders. When calculating NAVs , Dreyfus values equity investments on the basis of market quotations or official closing prices. Dreyfus generally values fixed income investments based on values supplied by an independent pricing service approved by the funds board. The pricing services procedures are reviewed under the general supervision of the board. If market quotations or prices from a pricing service are not readily available, or are determined not to reflect accurately fair value, the fund may value those investments at fair value as determined in accordance with procedures approved by the funds board. Fair value of investments may be determined by the funds board, its pricing committee or its valuation committee in good faith using such information as it deems appropriate under the circumstances. Under certain circumstances, the fair value of foreign equity securities will be provided by an independent pricing service. Using fair value to price investments may result in a value that is different from a securitys most recent closing price and from the prices used by other mutual funds to calculate their net asset values. Funds that seek tax-exempt income are not recommended for purchase in IRAs or other qualified retirement plans. Foreign securities held by a fund may trade on days when the fund does not calculate its NAV and thus may affect the funds NAV on days when investors have no access to the fund. Investments in certain types of thinly traded securities may provide short-term traders arbitrage opportunities with respect to the funds shares. For example, arbitrage opportunities may exist when trading in a portfolio security or securities is halted and does not resume, or the market on which such securities are traded closes before the fund calculates its NAV. If short-term investors in the fund were able to take advantage of these arbitrage opportunities, they could dilute the NAV of fund shares held by long-term investors. Portfolio valuation policies can serve to reduce arbitrage opportunities available to short-term traders, but there is no assurance that such valuation policies will prevent dilution of the funds NAV by short-term traders. While the fund has a policy regarding frequent trading, it too may not be completely effective to prevent short-term NAV arbitrage trading, particularly in regard to omnibus accounts. Please see below for further information about the funds frequent trading policy. The fund is designed for long-term investors. Frequent purchases, redemptions and exchanges may disrupt portfolio management strategies and harm fund performance by diluting the value of fund shares and increasing brokerage and administrative costs. As a result, Dreyfus and the funds board have adopted a policy of discouraging excessive trading, short-term market timing and other abusive trading practices (frequent trading) that could adversely affect the fund or its operations. Dreyfus and the fund will not enter into arrangements with any person or group to permit frequent trading. 9 The fund reserves the right to : change its minimum or maximum investment amounts change or discontinue its exchange privilege, or temporarily suspend the privilege during unusual market conditions delay sending out redemption proceeds for up to seven days (generally applies only during unusual market conditions or in cases of very large redemptions or excessive trading) redeem in kind, or make payments in securities rather than cash, if the amount redeemed is large enough to affect fund operations (for example, if it exceeds 1% of the funds assets) refuse any purchase or exchange request, including those from any participating insurance company, individual or group who, in Dreyfus view, is likely to engage in frequent trading Transactions in fund shares are processed by the participating insurance companies using omnibus accounts that aggregate the trades of multiple policyowners. Dreyfus ability to monitor the trading activity of these policyowners is limited because their individual transactions in fund shares are not disclosed to the fund. Accordingly, Dreyfus relies to a significant degree on the participating insurance company to detect and deter frequent trading. The agreement with the participating insurance company includes obligations to comply with all applicable federal and state laws. All participating insurance companies have been sent written reminders of their obligations under the agreements, specifically highlighting rules relating to trading fund shares. Further, all participating insurance companies have been requested in writing to notify Dreyfus immediately if, for any reason, they cannot meet their commitment to make fund shares available in accordance with the terms of the prospectus and relevant rules and regulations. Dreyfus supplements the surveillance processes in place at participating insurance companies by monitoring total purchases and redemptions of fund shares on a periodic basis. If Dreyfus identifies patterns that may be indicative of frequent trading of large amounts, Dreyfus contacts the participating insurance company for assistance in disaggregating selected omnibus trades into their component parts. When this process identifies multiple roundtrips (i.e., an investment that is substantially liquidated within 60 days), Dreyfus instructs the participating insurance company to temporarily or permanently bar such policyowners future purchases of fund shares if Dreyfus concludes the policyowner is likely to engage in frequent trading. Dreyfus also may instruct the participating insurance company to apply these restrictions across all accounts under common ownership, control or perceived affiliation. In all instances, Dreyfus seeks to make these determinations to the best of its abilities in a manner that it believes is consistent with shareholder interests. In addition to applying restrictions on future purchases or exchanges, Dreyfus or the participating insurance company may cancel or reverse the purchase or exchange on the business day following the transaction if the participating insurance companys surveillance system identifies the account as one that is likely to engage in frequent trading. Dreyfus may also instruct the participating insurance company to cancel or reverse the purchase or exchange on the following business day if the trade represents a significant amount of the funds assets and Dreyfus has concluded that the account is likely to engage in frequent trading. To the extent that the fund significantly invests in foreign securities traded on markets that close before the fund calculates its NAV, events that influence the value of these foreign securities may occur after the close of these foreign markets and before the fund calculates its NAV. As a result, certain policyowners may seek to trade fund shares in an effort to benefit from their understanding of the value of these foreign securities at the time the fund calculates its NAV (referred to as price arbitrage). This type of frequent trading may dilute the value of fund shares held by other policyowners. The fund has adopted procedures 10 designed to adjust closing market prices of foreign equity securities under certain circumstances to reflect what it believes to be their fair value. Although the funds frequent trading and fair valuation policies and procedures are designed to discourage market timing and excessive trading, none of these tools alone, nor all of them together, completely eliminates the potential for frequent trading. DISTRIBUTIONS AND TAXES The fund earns dividends, interest and other income from its investments, and distributes this income (less expenses) to shareholders as dividends. The fund also realizes capital gains from its investments, and distributes these gains (less any losses) to shareholders as capital gain distributions. The fund normally pays dividends and distributes capital gains annually. Fund dividends and capital gain distributions will be reinvested in the fund unless the participating insurance company instructs otherwise. Since the funds shareholders are the participating insurance companies and their separate accounts, the tax treatment of dividends and distributions will depend on the tax status of the participating insurance company. Accordingly, no discussion is included as to the federal personal income tax consequences to policyowners. For this information, policyowners should consult the prospectus of the separate account of the participating insurance company or their tax advisers. Participating insurance companies should consult their tax advisers about federal, state and local tax consequences. EXCHANGE PRIVILEGE Policyowners may exchange shares of a class for shares of other funds offered by the VA contracts or VLI policies through the insurance company separate accounts subject to the terms and conditions set forth in the prospectuses of such VA contracts or VLI policies. Policyowners should refer to the applicable insurance company prospectus for more information on exchanging fund shares. 11 NOTES 12 NOTES 13 For More Information Dreyfus Stock Index Fund, Inc. More information on this fund is available free upon request, including the following: Annual/Semiannual Report Describes the funds performance, lists portfolio holdings and contains a letter from the funds manager discussing recent market conditions, economic trends and fund strategies that significantly affected the funds performance during the last fiscal year.The funds most recent annual and semiannual reports are available at www.dreyfus.com . Statement of Additional Information (SAI) Provides more details about the fund and its policies. A current SAI is available at www.dreyfus.com and is on file with the Securities and Exchange Commission (SEC). The SAI is incorporated by reference (is legally considered part of this prospectus). Portfolio Holdings Dreyfus funds generally disclose their complete schedule of portfolio holdings monthly with a 30-day lag at www.dreyfus.com under Mutual Fund Center  Dreyfus Mutual Funds  Mutual Fund Total Holdings. Complete holdings as of the end of the calendar quarter are disclosed 15 days after the end of such quarter. Dreyfus money market funds generally disclose their complete schedule of holdings daily. The schedule of holdings for a fund will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the dates of the posted holdings. A complete description of the funds policies and procedures with respect to the disclosure of the funds portfolio securities is available in the funds SAI. To obtain information: By telephone Call 1-800-554-4611 or 516-338-3300 By mail Write to: The Dreyfus Family of Funds 144 Glenn Curtiss Boulevard Uniondale, NY 11556-0144 Attn: Institutional Services Department On the Internet Text-only versions of certain fund documents can be viewed online or downloaded from: SEC http://www.sec.gov Dreyfus http://www.dreyfus.com You can also obtain copies, after paying a duplicating fee, by visiting the SECs Public Reference Room in Washington, DC (for information, call 1-202-551-8090) or by E-mail request to publicinfo@sec.gov, or by writing to the SECs Public Reference Section, Washington, DC 20549-0102. SEC file number: 811-5719 0763P0509 © 2ecurities Corporation DREYFUS STOCK INDEX FUND, INC. INITIAL SHARES AND SERVICE SHARES STATEMENT OF ADDITIONAL INFORMATION MAY 1, 2009 This Statement of Additional Information, which is not a prospectus, supplements and should be read in conjunction with the current Prospectus of Dreyfus Stock Index Fund, Inc. (the Fund), dated May 1, 2009, as the Prospectus may be revised from time to time. To obtain a copy of the Funds Prospectus, please call your financial adviser, write to the Fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit the www.dreyfus.com, or call 1-800-554-4611 or 516-338-3300. Fund shares are offered only to variable annuity and variable life insurance separate accounts established by insurance companies (Participating Insurance Companies) to fund variable annuity contracts (VA contracts) and variable life insurance policies (VLI policies, and together with VA contracts, the Policies). Individuals may not purchase shares directly from the Fund. The Policies are described in the separate prospectuses issued by the Participating Insurance Companies. The Fund currently offers two classes of shares: Initial shares and Service shares. VA contract holders and VLI policyholders should consult the applicable prospectus of the separate account of the Participating Insurance Company to determine which class of Fund shares may be purchased by the separate account. The Funds most recent Annual Report and Semi-Annual Report to Shareholders are separate documents supplied with this Statement of Additional Information, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the Annual Report are incorporated by reference into this Statement of Additional Information. TABLE OF CONTENTS Page Description of the Fund B-2 Management of the Fund B-8 Management Arrangements B-15 How to Buy Shares B-21 Distribution Plan (Service Shares Only) B-22 Shareholder Services Plan (Initial Shares Only) B-23 How to Redeem Shares B-23 Exchange Privilege B-24 Determination of Net Asset Value B-25 Dividends, Distributions and Taxes B-26 Portfolio Transactions B-27 Summary of the Proxy Voting Policy, Procedures and Guidelines of the Dreyfus Family of Funds B-30 Information About the Fund B-32 Counsel and Independent Registered Public Accounting Firm B-35 Appendix B-36 DESCRIPTION OF THE FUND The Fund is a Maryland corporation formed on January 24, 1989 that commenced operations on September 29, 1989 under the name Dreyfus Life and Annuity Index Fund, Inc. On April 23, 2002, the Funds name was changed to Dreyfus Stock Index Fund, Inc. The Dreyfus Corporation (Dreyfus or the Manager) serves as the Funds manager. Dreyfus has engaged its affiliate, Mellon Capital Management Corporation (Mellon Capital), to serve as the Funds index fund manager and provide day-to-day management of the Funds investments. Dreyfus and Mellon Capital are referred to collectively as the Advisers. MBSC Securities Corporation (the Distributor) serves as the distributor of the Funds shares. Certain Portfolio Securities The following information supplements and should be read in conjunction with the Funds Prospectus. When the Fund has cash reserves or as otherwise described below, it may invest in the following securities. U.S. Government Securities . Securities issued or guaranteed by the U.S. Government or its agencies or instrumentalities include U.S. Treasury securities that differ in their interest rates, maturities and times of issuance. Some obligations issued or guaranteed by U.S. Government agencies and instrumentalities are supported by the full faith and credit of the U.S. Treasury; others by the right of the issuer to borrow from the Treasury; others by discretionary authority of the U.S. Government to purchase certain obligations from the agency or instrumentality; and others only by the credit of the agency or instrumentality. These securities bear fixed, floating or variable rates of interest. While the U.S. Government provides financial support for such U.S. Government-sponsored agencies and instrumentalities, no assurance can be given that it will always do so since it is not so obligated by law. Repurchase Agreements . In a repurchase agreement, the Fund buys, and the seller agrees to repurchase, a security at a mutually agreed upon time and price. The repurchase agreement thereby determines the yield during the purchasers holding period, while the sellers obligation to repurchase is secured by the value of the underlying security. The Funds custodian or sub-custodian will have custody of, and will hold in a segregated account, securities acquired by the Fund under a repurchase agreement. Repurchase agreements are considered by the staff of the Securities and Exchange Commission (the SEC) to be loans by the Fund. Repurchase agreements could involve risks in the event of a default or insolvency of the other party to the agreement, including possible delays or restrictions upon the Funds ability to dispose of the underlying securities. In an attempt to reduce the risk of incurring a loss on a repurchase agreement, the Fund will require that additional securities be deposited with it if the value of the securities purchased should decrease below resale price. Bank Obligations . The Fund may purchase certificates of deposit, time deposits, bankers' acceptances and other short-term obligations issued by domestic banks, foreign subsidiaries or foreign branches of domestic banks, domestic and foreign branches of foreign banks, domestic savings and loan associations and other banking institutions. With respect to such securities issued by foreign subsidiaries or foreign branches of domestic banks, and domestic and foreign branches of foreign banks, the Fund may be subject to additional investment risks that are different in some respects from those incurred by a fund which invests only in debt obligations of U.S. domestic issuers. Certificates of deposit are negotiable certificates evidencing the obligation of a bank to repay funds deposited with it for a specified period of time. Time deposits are non-negotiable deposits maintained in a banking institution for a specified period of time (in no event longer than seven days) at a stated interest rate. Bankers' acceptances are credit instruments evidencing the obligation of a bank to pay a draft drawn on it by a customer. These instruments reflect the obligation both of the bank and the drawer to pay the face amount of the instruments upon maturity. The other short-term obligations may include uninsured, direct obligations bearing fixed, floating or variable interest rates. Commercial Paper . Commercial paper consists of short-term, unsecured promissory notes issued to finance short-term credit needs. The commercial paper purchased by the Fund will consist only of direct obligations which, at the time of their purchase, are (a) rated at least Prime-1 by Moodys Investors Service, Inc. (Moodys) or A-1 by Standard & Poors Ratings Services (S&P), (b) issued by companies having an outstanding unsecured debt issue currently rated at least Aa by Moodys or at least AA- by S&P, or (c) if unrated, determined by the Advisers to be of comparable quality to those rated obligations which may be purchased by the Fund. Investment Companies. The Fund may invest in securities issued by other investment companies. Under the Investment Company Act of 1940, as amended (the 1940 Act), the Funds investment in such securities, subject to certain exceptions, currently is limited to (i) 3% of the total voting stock of any one investment company, (ii) 5% of the Funds total assets with respect to any one investment company and (iii) 10% of the Funds total assets in the aggregate. As a shareholder of another investment company, the Fund would bear, along with other shareholders, its pro rata portion of the other investment companys expenses, including advisory fees. These expenses would be in addition to the advisory fees and other expenses that the Fund bears directly in connection with its own operations. The Fund also may invest its uninvested cash reserves or cash it receives as collateral from borrowers of its portfolio securities in connection with the Funds securities lending program in shares of one or more money market funds advised by Dreyfus. Such investments will not be subject to the limitations described above. See Lending Portfolio Securities. Investment Techniques The following information supplements and should be read in conjunction with the Funds Prospectus. General . The Fund seeks to match the total return of the Standard & Poors 500 Composite Stock Price Index (the Index). The Index is composed of 500 common stocks, most of which are traded on the New York Stock Exchange (NYSE), chosen by S&P to best capture the price performance of a large cross-section of the U.S. publicly traded stock market. The Index is structured to approximate the general distribution of industries in the U.S. economy. The 500 securities represent approximately 75% of the market value of all U.S. common stocks. Component stocks included in the Index are chosen with the aim of achieving a distribution at the index level representative of the various components of the U.S. economy and therefore do not represent the 500 largest companies. Aggregate market value and trading activity are also considered in the selection process. A limited percentage of the Index may include foreign securities and real estate investment trusts (REITs). The Fund will attempt to achieve a correlation between the performance of its portfolio and that of the Index of at least 0.95, without taking into account expenses. A correlation of 1.00 would indicate perfect correlation, which would be achieved when the Funds net asset value, including the value of its dividends and capital gains distributions, increases or decreases in exact proportion to changes in the Index. The Funds ability to correlate its performance with the Index, however, may be affected by, among other things, changes in securities markets, the manner in which the Index is calculated by S&P and the timing of purchases and redemptions. In the future, the Funds Board, subject to the approval of shareholders, may select another index if such a standard of comparison is deemed to be more representative of the performance of common stocks. The Funds ability to duplicate the performance of the Index also depends to some extent on the size of the Funds portfolio and the size of cash flows into and out of the Fund. Investment changes to accommodate these cash flows are made to maintain the similarity of the Funds portfolio to the Index to the maximum practicable extent. Borrowing Money . The Fund is permitted to borrow money only for temporary or emergency (not leveraging) purposes, in an amount up to 5% of the value of its total assets (including the amount borrowed) valued at the lesser of cost or market, less liabilities (not including the amount borrowed) at the time the borrowing is made. Lending Portfolio Securities . The Fund may lend securities from its portfolio to brokers, dealers and other financial institutions needing to borrow securities to complete certain transactions. In connection with such loans, the Fund remains the owner of the loaned securities and continues to be entitled to payments in amounts equal to the interest, dividends or other distributions payable on the loaned securities. The Fund also has the right to terminate a loan at any time. The Fund may call the loan to vote proxies if a material issue affecting the Funds investment is to be voted upon. Loans of portfolio securities may not exceed 33-1/3% of the value of the Funds total assets (including the value of all assets received as collateral for the loan). The Fund will receive collateral consisting of cash, U.S. Government securities or irrevocable letters of credit which will be maintained at all times in an amount equal to at least 100% of the current market value of the loaned securities. If the collateral consists of a letter of credit or securities, the borrower will pay the Fund a loan premium fee. If the collateral consists of cash, the Fund will reinvest the cash and pay the borrower a pre-negotiated fee or rebate from any return earned on the investment. The Fund may participate in a securities lending program operated by The Bank of New York Mellon, as lending agent (the Lending Agent). The Lending Agent will receive a percentage of the total earnings of the Fund derived from lending its portfolio securities. Should the borrower of the securities fail financially, the Fund may experience delays in recovering the loaned securities or exercising its rights in the collateral. Loans are made only to borrowers that are deemed by Dreyfus to be of good financial standing. In a loan transaction, the Fund will also bear the risk of any decline in value of securities acquired with cash collateral. The Fund will minimize this risk by limiting the investment of cash collateral to money market funds advised by Dreyfus, repurchase agreements or other high quality instruments with short maturities. Derivatives . The Fund may invest in, or enter into, derivatives, such as stock index futures, in anticipation of taking a market position when, in the opinion of the Advisers, available cash balances do not permit an economically efficient trade in the cash market, to hedge dividend accruals or to meet liquidity needs. Derivatives may provide a cheaper, quicker or more specifically focused way for the Fund to invest than traditional securities would. Derivatives can be volatile and involve various types and degrees of risk, depending upon the characteristics of the particular derivative and the portfolio as a whole. Derivatives permit the Fund to increase or decrease the level of risk, or change the character of the risk, to which its portfolio is exposed in much the same way as the Fund can increase or decrease the level of risk, or change the character of the risk, of its portfolio by making investments in specific securities. However, derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in derivatives could have a large potential impact on the Funds performance. If the Fund invests in derivatives at inopportune times or judges market conditions incorrectly, such investments may lower the Funds return or result in a loss. The Fund also could experience losses if its derivatives were poorly correlated with the underlying instruments or the funds other investments, or if the Fund were unable to liquidate its position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. Derivatives may be purchased on established exchanges or through privately negotiated transactions referred to as over-the-counter derivatives. Exchange-traded derivatives generally are guaranteed by the clearing agency that is the issuer or counterparty to such derivatives. This guarantee usually is supported by a variation margin payment system operated by the clearing agency in order to reduce overall credit risk. As a result, unless the clearing agency defaults, there is relatively little counterparty credit risk associated with derivatives purchased on an exchange. In contrast, no clearing agency guarantees over-the-counter derivatives. Therefore, each party to an over-the-counter derivative bears the risk that the counterparty will default. Accordingly, the Advisers will consider the creditworthiness of counterparties to over-the-counter derivatives in the same manner as it would review the credit quality of a security to be purchased by the Fund. Over-the-counter derivatives are less liquid than exchange-traded derivatives since the other party to the transaction may be the only investor with sufficient understanding of the derivative to be interested in bidding for it. Pursuant to regulations and/or published positions of the SEC, the Fund may be required to segregate permissible liquid assets, or engage in other measure approved by the SEC or its staff, to cover the Funds obligations relating to its transactions in derivatives. For example, in the case of futures contracts that are not contractually required to cash settle, the Fund must set aside liquid assets equal to suck contracts full notional value (generally, the total numerical value of the asset underlying a futures contract at the time of valuation) while the positions are open. With respect to futures contracts that are contractually required to cash settle, however, the Fund is permitted to set aside liquid assets in an amount equal to the Funds daily marked to market net obligations (i.e., the Funds daily net liability) under the contracts, if any, rather than such contracts full notional value. By setting aside assets equal to only its net obligations under cash-settled futures contracts, the Fund may employ leverage to greater extent than if the Fund were required to segregate assets equal to the full notional value of such contracts. The Fund will not be a commodity pool. The Fund has filed notice with the Commodity Futures Trading Commission and National Futures Association of its eligibility as a registered investment company for an exclusion from the definition of commodity pool operator and that the Fund is not subject to registration or regulation as a commodity pool operator under the Commodity Exchange Act. Futures TransactionsIn General . A futures contract is an agreement between two parties to buy and sell a security for a set price on a future date. These contracts are traded on exchanges, so that, in most cases, either party can close out its position on the exchange for cash, without delivering the security or commodity. The Fund may enter into futures contracts in U.S. domestic markets. Although some futures contracts call for making or taking delivery of the underlying securities, generally these obligations are closed out before delivery by offsetting purchases or sales of matching futures contracts (same exchange, underlying security or index, and delivery month). Closing out a futures contract sale is effected by purchasing a futures contract for the same aggregate amount of the specific type of financial instrument with the same delivery date. If an offsetting purchase price is less than the original sale price, the Fund realizes a capital gain, or if it is more, the Fund realizes a capital loss. Conversely, if an offsetting sale price is more than the original purchase price, the Fund realizes a capital gain, or if it is less, the Fund realizes a capital loss. Transaction costs also are included in these calculations. Engaging in these transactions involves risk of loss to the Fund which could adversely affect the value of the Fund's net assets. Although the Fund intends to purchase or sell futures contracts only if there is an active market for such contracts, no assurance can be given that a liquid market will exist for any particular contract at any particular time. Many futures exchanges and boards of trade limit the amount of fluctuation permitted in futures contract prices during a single trading day. Once the daily limit has been reached in a particular contract, no trades may be made that day at a price beyond that limit or trading may be suspended for specified periods during the trading day. Futures contract prices could move to the limit for several consecutive trading days with little or no trading, thereby preventing prompt liquidation of futures positions and potentially subjecting the Fund to substantial losses. Specific Futures Transactions . The Fund may purchase and sell stock index futures contracts. A stock index future obligates the Fund to pay or receive an amount of cash equal to a fixed dollar amount specified in the futures contract multiplied by the difference between the settlement price of the contract on the contract's last trading day and the value of the index based on the stock prices of the securities that comprise it at the opening of trading in such securities on the next business day. Investment Restrictions The Funds investment objective is a fundamental policy, which cannot be changed without approval by the holders of a majority (as defined in the 1940 Act) of the Funds outstanding voting shares. In addition, the Fund has adopted investment restrictions numbered 1 through 9 as fundamental policies. The Fund may not: 1. Purchase securities of any company having less than three years' continuous operations (including operations of any predecessors) if such purchase would cause the value of the Funds investments in all such companies to exceed 5% of the value of its total assets. 2. Invest in commodities, except that the Fund may invest in futures contracts as described in the Prospectus and Statement of Additional Information. 3. Purchase, hold or deal in real estate, or oil and gas interests, but the Fund may purchase and sell securities that are secured by real estate or issued by companies that invest or deal in real estate. 4. Borrow money or pledge, mortgage or hypothecate its assets, except as described in the Funds Prospectus and the Statement of Additional Information and in connection with entering into futures contracts. Collateral arrangements with respect to initial or variation margin for futures contracts will not be deemed to be pledges of the Funds assets. 5. Lend any securities or make loans to others, except to the extent permitted under the 1940 Act (which currently limits such loans to no more than 33-1/3% of the value of the Funds total assets) or as otherwise permitted by the SEC. For purposes of this Investment Restriction, the purchase of debt obligations (including acquisitions of loans, loan participations or other forms of debt instruments) and the entry into repurchase agreements shall not constitute loans by the Fund. Any loans of portfolio securities will be made according to guidelines established by the SEC and the Funds Board. 6. Act as an underwriter of securities of other issuers or purchase securities subject to restrictions on disposition under the Securities Act of 1933 (so-called restricted securities). The Fund may not enter into repurchase agreements providing for settlement in more than seven days after notice or purchase securities which are not readily marketable, if, in the aggregate, more than 10% of the value of the Funds net assets would be so invested. The Fund will not enter into time deposits maturing in more than seven days and time deposits maturing from two businesses through seven calendar days will not exceed 10% of the Funds total assets. 7. Invest in the securities of a company for the purpose of exercising management or control, but the Fund will vote the securities it owns in its portfolio as a shareholder in accordance with its views. 8. Purchase, sell or write puts, calls or combinations thereof. 9. Invest more than 25% of its assets in investments in any particular industry or industries (including banking), except to the extent the Index also is so concentrated, provided that, when the Fund has adopted a temporary defensive posture, there shall be no limitation on the purchase of obligations issued or guaranteed by the U.S. Government, its agencies or instrumentalities. In addition to the investment restrictions adopted as set forth above, the Fund has adopted certain additional non-fundamental policies which may be changed by vote of a majority of the Board members at any time. The Fund may not: (i) engage in arbitrage transactions, (ii) purchase warrants (other than those acquired by the Fund in units or attached to securities), (iii) sell securities short, but reserves the right to sell securities short against the box, (iv) invest more than 10% of its total assets in the securities of any single issuer or hold more than 10% of the voting securities of any single issuer, or (iv) purchase securities of other investment companies, except to the extent permitted under the 1940 Act. In addition, the Fund intends to: (i) comply with the diversification requirements under Section 817(h) of the Internal Revenue Code of 1986, as amended (the Code), and (ii) comply in all material respects with relevant insurance laws and regulations applicable to investments of separate accounts of Participating Insurance Companies. If a percentage restriction is adhered to at the time of investment, a later change in percentage resulting from changes in values or assets will not constitute a violation of such restriction. MANAGEMENT OF THE FUND The Funds Board is responsible for the management and supervision of the Fund and approves all significant agreements with those companies that furnish services to the Fund. These companies are as follows: The Dreyfus Corporation Manager Mellon Capital Management Corporation Index Fund Manager MBSC Securities Corporation Distributor Dreyfus Transfer, Inc Transfer Agent The Bank of New York Mellon Custodian Board Members of the Fund 1 1 None of the Board members are interested persons of the Fund, as defined in the 1940 Act. Board members of the Fund, together with information as to their positions with the Fund, principal occupations and other board memberships and affiliations, are shown below. Name (Age) Principal Occupation Position with Fund (Since) During Past 5 Years Other Board Memberships and Affiliations Joseph S. DiMartino (65) Corporate Director and Trustee The Muscular Dystrophy Association, Director Chairman of the Board (1995) CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director Peggy C. Davis (66) Shad Professor of Law, None Board Member (2006) New York University School of Law (1983  present) Writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training David P. Feldman (69) Corporate Director and Trustee BBH Mutual Funds Group (11 funds), Director Board Member (1996) The Jeffrey Company, a private investment company, Director James F. Henry (78) President, The International Director, advisor and mediator involved in several Board Member (2006) Institute for Conflict Prevention non-profit organizations, primarily engaged in and Resolution, a non-profit domestic and international dispute resolution, and organization principally historic preservation engaged in the development of alternatives to business litigation (Retired 2003) Advisor to The Elaw Forum, a consultant on managing corporate legal costs Advisor to John Jay Homstead (the restored home of the first U.S. Chief Justice) Individual Trustee of several trusts Ehud Houminer (68) Executive-in-Residence at the Avnet Inc., an electronics distributor, Director Board Member (1993) Columbia Business School, International Advisory Board to the MBA Columbia University Program School of Management, Ben Gurion University, Chairman Name (Age) Principal Occupation Position with Fund (Since) During Past 5 Years Other Board Memberships and Affiliations Gloria Messinger (79) Arbitrator for American Theater for a New Audience, Inc., Director Board Member(1993) Arbitration Association Brooklyn Philharmonic, Director Arbitrator for FINRA (Formerly, National Association of Securities Dealers, Inc.) Consultant in Intellectual Property Dr. Martin Peretz (69) Editor-in-Chief of The New American Council of Trustees and Alumni, Board Member (2006) Republic Magazine Director Director of TheStreet.com, a Pershing Square Capital Management, Advisor financial information service on Montefiore Ventures, General Partner the web Harvard Center for Blood Research, Trustee Bard College, Trustee Board of Overseers of YIVO Institute for Jewish Research, Chairman Anne Wexler (79) Chairman of the Wexler & The Community Foundation for the National Board Member (1996) Walker Public Policy Capital Region, Director Associates, consultants Member of the Council of Foreign Relations specializing in government WETA-DCs Public Television and Radio Station, relations and public affairs Vice Chairman from January 1981 to present Board members are elected to serve for an indefinite term. The Fund has standing audit, nominating and compensation committees, each comprised of its Board members who are not interested persons of the Fund, as defined in the 1940 Act. The function of the audit committee is to (i) oversee the Funds accounting and financial reporting processes and the audit of the Fund's financial statements and (ii) to assist in the Board's oversight of the integrity of the Fund's financial statements, the Fund's compliance with legal and regulatory requirements and the independent registered public accounting firms qualifications, independence and performance. The Fund's nominating committee is responsible for selecting and nominating persons as members of the Board for election or appointment by the Board and for election by shareholders. In evaluating potential nominees, including any nominees recommenced by shareholders, the committee takes into consideration various factors listed in the nominating committee charter, including charter and integrity, business and professional experience, and whether the committee believes the person has the ability to apply sound and independent business judgment and would act in the interest of the Fund and its shareholders. The nominating committee will consider recommendations for nominees from shareholders submitted to the Secretary of the Fund, c/o The Dreyfus Corporation Legal Department, 200 Park Avenue, 8 th Floor East, New York, New York 10166, which includes information regarding the recommended nominee as specified in the nominating committee charter. The function of the compensation committee is to establish the appropriate compensation for serving on the Board. The Fund also has a standing pricing committee comprised of any one Board member. The function of the pricing committee is to assist in valuing the Funds investments. The audit committee met four times and the compensation, nominating and pricing committees did not meet during the fiscal year ended December 31, 2008. The table below indicates the dollar range of each Board members ownership of Fund shares and shares of other funds in the Dreyfus Family of Funds for which he or she is a Board member, in each case as of December 31, 2008. Aggregate Holding of Funds in the Dreyfus Family of Dreyfus Stock Funds for which Responsible Name of Board Member Index Fund as a Board Member Joseph S. DiMartino None Over $100,000 Peggy C. Davis None $10,001 - $50,000 David P. Feldman None Over $100,000 James F. Henry None Over $100,000 Ehud Houminer None Over $100,000 Gloria Messinger None Over $100,000 Dr. Martin Peretz None $10,001 - $50,000 Anne Wexler None None As of December 31, 2008, none of the Board members or their immediate family members owned securities of Dreyfus, Mellon Capital, the Distributor or any person (other than a registered investment company) directly or indirectly controlling, controlled by or under common control with Dreyfus, Mellon Capital or the Distributor. The Company and 11 other funds (comprised of 33 portfolios) in the Dreyfus Family of Funds pay each Board member their respective allocated portion of an annual retainer of $85,000, and a fee of $10,000 for each regularly scheduled Board meeting attended, $2,000 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $1,000 for Board meetings and separate committee meetings attended that are conducted by telephone. The Chairman of the Board receives an additional 25% of such compensation and the audit committee chairman receives an additional $15,000 per annum. The Company also reimburses each Board member for travel and out of pocket expenses in connection with attending Board or committee meetings Each Emeritus Board member is entitled to receive an annual retainer of one-half the amount paid as a retainer at the time the Board member became Emeritus and a per meeting attended fee of one-half the amount paid to Board members. The aggregate amount of compensation paid to each Board member by the Company for the fiscal year ended December 2008, and by all funds in the Dreyfus Family of Funds for which such person is a Board member (the number of portfolios of such funds is set forth in parenthesis next to each Board members total compensation) for the year ended December 31, 2008, was as follows: Total Compensation Aggregate From the Fund and Name of Board Compensation From Fund Complex Member the Fund * Paid to Board Member ** Joseph S. DiMartino $21,774 $873,275 (191) Peggy C. Davis $17,448 $247,500 (64) David P. Feldman $19,323 $207,500 (55) John M. Fraser, Jr. + $2,271 $32,500 (55) James F. Henry $17,188 $137,000 (41) Ehud Houminer $17,448 $224,500 (69) Dr. Paul A. Marks ++ $8,659 $70,000 (41) Gloria Messinger $17,448 $141,000 (41) Dr. Martin Peretz 7 $16,154 $131,000 (41) Anne Wexler $16,049 $176,000 (55) * Amount does not include the cost of office space, secretarial services and health benefits for the Chairman and expenses reimbursed to Board members for attending Board meetings, which in the aggregate amounted to $5,928. ** Represents the number of separate portfolios comprising the investment companies in the Fund Complex, including the Fund, for which the Board member serves. + Emeritus Board member as of May 24, 2000. ++ Emeritus Board member as of December 31, 2006. Officers of the Fund J. DAVID OFFICER, President since December 2006 . Chief Operating Officer, Vice Chairman and a director of the Manager, and an officer of 76 investment companies (comprised of 172 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since April 1998. PHILLIP N. MAISANO, Executive Vice President since July 2007 . Chief Investment Officer, Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 172 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation (BNY Mellon), each of which is an affiliate of the Manager. He is 61 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004, and served as Chief Executive Officer of Evaluation Associates, a leading institutional investment consulting firm, from 1988 until 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since September 2003 . Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1991. JAMES BITETTO, Vice President and Assistant Secretary since August 2005 . Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005 . Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005 . Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since June 2000. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005 . Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. She is 46 years old and has been an employee of the Manager since February 1984. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005 . Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005 . Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since September 2003 . Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since September 2003 . Director-Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2007 . Senior Accounting Manager Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since 1982. ROBERT SVAGNA, Assistant Treasurer since September 2003 . Senior Accounting Manager Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 41 years old and has been an employee of the Manager since November 1990. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005 . Senior Accounting Manager Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007 . Senior Accounting Manager Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 193 portfolios) managed by the Manager. He is 41 years old and has been an employee of the Manager since June 1989. WILLIAM GERMENIS, Anti-Money Laundering Compliance Officer since September 2003 . Vice President and Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 189 portfolios) managed by the Manager. He is 38 years old and has been an employee of the Distributor since October 1998. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004 . Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 193 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 51 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. The address of each Board member and officer of the Fund is 200 Park Avenue, New York, New York 10166. Board members and officers, as a group, owned less than 1% of the Fund's shares outstanding on April 1, 2009. See Information About the Fund for a list of shareholders known by the Fund to own of record 5% or more of the Funds outstanding voting securities as of April 1, 2009. MANAGEMENT ARRANGEMENTS Manager . The Manager is a wholly-owned subsidiary of BNY Mellon, a global financial services company focused on helping clients move and manage their financial assets, operating in 34 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team. Dreyfus provides management services pursuant to the Management Agreement (the Management Agreement) between the Fund and Dreyfus. The Management Agreement is subject to annual approval by (i) the Funds Board or (ii) vote of a majority (as defined in the 1940 Act) of the outstanding voting securities of the Fund, provided that in either event the continuance also is approved by a majority of the Board members who are not "interested persons" (as defined in the 1940 Act) of the Fund or Dreyfus by vote cast in person at a meeting called for the purpose of voting on such approval. The Management Agreement is terminable without penalty, on 60 days notice, by the Funds Board or by vote of the holders of a majority of the Funds outstanding voting securities, or, upon not less than 90 days notice, by Dreyfus. The Management Agreement will terminate automatically in the event of its assignment (as defined in the 1940 Act). The following persons are officers and/or directors of the Manager: Jonathan Baum, Chair of the Board and Chief Executive Officer; J. Charles Cardona, President and a director; Diane P. Durnin, Vice Chair and a director; Phillip N. Maisano, Chief Investment Officer, Vice Chair and a director; J. David Officer, Chief Operating Officer, Vice Chair and a director; Dwight Jacobsen, Executive Vice President and a director; Patrice M. Kozlowski, Senior Vice President-Corporate Communications; Gary E. Abbs, Vice-President-Tax; Jill Gill, Vice President-Human Resources; Joanne S. Huber, Vice-President-Tax; Anthony Mayo, Vice President-Information Systems; John E. Lane, Vice President; Jeanne M. Login, Vice President; Gary Pierce, Controller; Joseph W. Connolly, Chief Compliance Officer; James Bitetto, Secretary; and Mitchell E. Harris, Ronald P. OHanley III, Cyrus Taraporevala and Scott E. Wennerholm, directors. Dreyfus maintains office facilities on behalf of the Fund, and furnishes the Fund statistical and research data, clerical help, accounting, data processing, bookkeeping and internal auditing and certain other required services to the Fund. Dreyfus, from time to time, may make payments from its own assets, including past profits but not including the management fees paid by the Fund, to Participating Insurance Companies in connection with the provision of certain administrative services to the Fund or servicing and/or maintaining shareholder accounts. Dreyfus also may make such advertising and promotional expenditures, using its own resources, as it from time to time deems appropriate. Index Fund Manager . Mellon Capital provides investment advisory assistance and day-to-day management of the Funds investments pursuant to the Index Management Agreement (the Index Management Agreement) between Mellon Capital and Dreyfus. The Index Management Agreement is subject to annual approval by (i) the Funds Board or (ii) vote of a majority (as defined in the 1940 Act) of the Funds outstanding voting securities, provided that in either event the continuance also is approved by a majority of the Funds Board members who are not interested persons (as defined in the 1940 Act) of the Fund, Dreyfus or Mellon Capital, by vote cast in person at a meeting called for the purpose of voting on such approval. The Index Management Agreement is terminable without penalty (i) by Dreyfus on 60 days notice, (ii) by the Funds Board or by vote of the holders of a majority of the Funds outstanding voting securities on 60 days notice, or (iii) by Mellon Capital on not less than 90 days notice. The Index Management Agreement will terminate automatically in the event of its assignment (as defined in the 1940 Act) or upon the termination of the Management Agreement for any reason. The following persons are executive officers and/or directors of the Sub-Adviser: Thomas Loeb, Chairman of the Board of Directors; Charles Jacklin, President, Chief Executive Officer and a director; Gabriela F. Parcella, Executive Vice President and Chief Operating Officer; William P. Rydell, Board of Directors and Vice Chairman; James R. Tufts, Executive Vice President and Head of Client Service, Sales and Marketing; Brenda Oakley, Executive Vice President and Chief Administrative Officer; Thomas Hazuka, Vice Chairman; Michael Ho, Executive Vice President and Chief Investment Officer; Vikas Oswal, Executive Vice President and Chief Investment Strategist; Oliver E. Buckley, Executive Vice President and Head of Active Equity Strategies; and Phillip N. Maisano, William L. Fouse, Ronald P. OHanley III and Scott E. Wennerholm, directors. Portfolio Management. Mellon Capital provides day-to-day management of the Funds investments in accordance with the stated policies of the Fund, subject to the supervision of Dreyfus and approval of the Funds Board. Mellon Capital provides the Fund with portfolio managers who are authorized by the Funds Board to execute purchases and sales of securities. The Funds portfolio manager is Thomas Durante. The Company, the Manager, Mellon Capital and the Distributor have each adopted a Code of Ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the Fund. The Code of Ethics subjects personal securities transactions of the Advisers employees to various restrictions to ensure that such trading does not disadvantage any fund advised by Dreyfus. In that regard, portfolio managers and other investment personnel must preclear and report their personal securities transactions and holdings, which are reviewed for compliance with the Code of Ethics and are also subject to the oversight of BNY Mellons Investment Ethics Committee. Portfolio managers and other investment personnel who comply with the Code of Ethics preclearance and disclosure procedures of the Code of Ethics and the requirements of the Committee, may be permitted to purchase, sell or hold securities which also may be or are held in fund(s) they manage or for which they otherwise provide investment advice. Portfolio Manager Compensation. The primary objectives of the Mellon Capitals compensation plans are to: Motivate and reward continued growth and profitability Attract and retain high-performing individuals critical to the on-going success of Mellon Capital Motivate and reward strong business/investment performance Create an ownership mentality for all employees The investment professionals cash compensation is comprised primarily of a market-based base salary and (variable) incentives (annual and long term). An investment professionals base salary is determined by the employees experience and performance in the role, taking into account the ongoing compensation benchmark analyses. A portfolio managers base salary is generally a fixed amount that may change as a result of an annual review, upon assumption of new duties, or when a market adjustment of the position occurs. Funding for the Mellon Capital Annual Incentive Plan and Long Term Incentive Plan is through a pre-determined fixed percentage of overall Mellon Capital profitability. Therefore, all bonus awards are based initially on Mellon Capitals financial performance. The employees are eligible to receive annual cash bonus awards from the Annual Incentive Plan. Annual incentive opportunities are pre-established for each individual, expressed as a percentage of base salary ("target awards"). These targets are derived based on a review of competitive market data for each position annually. Annual awards are determined by applying multiples to this target award. Awards are 100% discretionary. Factors considered in awards include individual performance, team performance, investment performance of the associated portfolio(s) and qualitative behavioral factors. Other factors considered in determining the award are the asset size and revenue growth/retention of the products managed. Awards are paid in cash on an annual basis. All key staff of Mellon Capital are also eligible to participate in the Mellon Capital Long Term Incentive Plan. These positions have a high level of accountability and a large impact on the success of the business due to the positions scope and overall responsibility. In addition, the participants have demonstrated a long-term performance track record and have the potential for a continued leadership role. This plan provides for an annual award, payable in cash after a three-year cliff vesting period. The value of the award increases during the vesting period based upon the growth in Mellon Capitals net income. Mellon Capitals portfolio managers responsible for managing mutual funds are paid by Mellon Capital and not by the mutual funds. The same methodology described above is used to determine portfolio manager compensation with respect to the management of mutual funds and other accounts. Mutual fund portfolio managers are also eligible for the standard retirement benefits and health and welfare benefits available to all Mellon Capital employees. Certain portfolio managers may be eligible for additional retirement benefits under several supplemental retirement plans that Mellon Capital provides to restore dollar-for-dollar the benefits of management employees that had been cut back solely as a result of certain limits due to the tax laws. These plans are structured to provide the same retirement benefits as the standard retirement benefits. In addition, mutual fund portfolio managers whose compensation exceeds certain limits may elect to defer a portion of their salary and/or bonus under The Bank of New York Mellon Corporation Deferred Compensation Plan for Employees. Additional Information About Portfolio Managers . The following table lists the number and types of other accounts advised by the Fund's primary portfolio manager and assets under management in those accounts as of the end of the Funds fiscal year, December 31, 2008: Registered Investment Portfolio Company Assets Pooled Assets Other Assets Manager Accounts Managed Accounts Managed Accounts Managed Thomas Durante* 57 $17.56 B 33 $36.70B 56 $18.92 B *Due to the team approach, all members of the team report the same number of accounts and assets. None of the funds or accounts managed by Mr. Durante are subject to a performance-based advisory fee. The dollar range of Fund shares beneficially owned by the primary portfolio manager as of the end of the Funds fiscal year is as follows: Dollar Range of Fund Shares Portfolio Manager Fund Name Beneficially Owned Thomas Durante Dreyfus Stock Index Fund, Inc. None Portfolio managers at Dreyfus may manage multiple accounts for a diverse client base, including mutual funds, separate accounts (assets managed on behalf of institutions such as pension funds, insurance companies and foundations), bank common trust accounts and wrap fee programs (Other Accounts). Potential conflicts of interest may arise because of Advisers management of the Fund and Other Accounts. For example, conflicts of interest may arise with both the aggregation and allocation of securities transactions and allocation of limited investment opportunities, as Dreyfus or Mellon Capital, as the case may be, may be perceived as causing accounts it manages to participate in an offering to increase Dreyfus or Mellon Capitals overall allocation of securities in that offering, or to increase Dreyfus or Mellon Capitals ability to participate in future offerings by the same underwriter or issuer. Allocations of bunched trades, particularly trade orders that were only partially filled due to limited availability, and allocation of investment opportunities generally, could raise a potential conflict of interest, as Dreyfus or Mellon Capital may have an incentive to allocate securities that are expected to increase in value to preferred accounts. Initial public offerings, in particular, are frequently of very limited availability. Additionally, portfolio managers may be perceived to have a conflict of interest if there are a large number of Other Accounts, in addition to the Fund, that they are managing on behalf of Dreyfus or Mellon Capital. The Advisers periodically review each portfolio managers overall responsibilities to ensure that he or she is able to allocate the necessary time and resources to effectively manage the Fund. In addition, Dreyfus or Mellon Capital could be viewed as having a conflict of interest to the extent that Dreyfus or Mellon Capital or their affiliates and/or portfolio managers have a materially larger investment in Other Accounts than their investment in the Fund. Other Accounts may have investment objectives, strategies and risks that differ from those of the Fund. For these or other reasons, the portfolio managers may purchase different securities for the Fund and the Other Accounts, and the performance of securities purchased for the Fund may vary from the performance of securities purchased for Other Accounts. The portfolio managers may place transactions on behalf of Other Accounts that are directly or indirectly contrary to investment decisions made for the Fund, which could have the potential to adversely impact the Fund, depending on market conditions. A potential conflict of interest may be perceived to arise if transactions in one account closely follow related transactions in another account, such as when a purchase increases the value of securities previously purchased by the other account, or when a sale in one account lowers the sale price received in a sale by a second account. Conflicts of interest similar to those described above arise when portfolio managers are employed by a sub-investment adviser or are dual employees of the Manager and an affiliated entity and such portfolio managers also manage Other Accounts. The goal of each of Dreyfus and Mellon Capital is to provide high quality investment services to all of their respective clients, while meeting their fiduciary obligation to treat all clients fairly. Each of Dreyfus and Mellon Capital has adopted and implemented policies and procedures, including brokerage and trade allocation policies and procedures, that it believes address the conflicts associated with managing multiple accounts for multiple clients. In addition, Dreyfus monitors a variety of areas, including compliance with Fund guidelines, the allocation of initial public offerings (IPOs), and compliance with the firms Code of Ethics. Furthermore, senior investment and business personnel at Dreyfus periodically review the performance of the portfolio managers for Dreyfus-managed funds. Expenses. All expenses incurred in the operation of the Fund are borne by the Fund, except to the extent specifically assumed by Dreyfus and/or Mellon Capital. The expenses borne by the Fund include: taxes, interest, loan commitment fees, interest and distributions paid on securities sold short, brokerage fees and commissions, if any, fees of Board members who are not officers, directors, employees or holders of 5% or more of the outstanding voting securities of Dreyfus or Mellon Capital or any of their affiliates, SEC fees, state Blue Sky qualification fees, advisory fees, transfer and dividend disbursing agents' fees, certain insurance premiums, industry association fees, outside auditing and legal expenses, costs of independent pricing services, costs of maintaining the Funds existence, costs attributable to investor services (including, without limitation, telephone and personnel expenses), costs of preparing and printing prospectuses and statements of additional information for regulatory purposes and for distribution to existing shareholders, costs of shareholders reports and meetings, and any extraordinary expenses. In addition, each class of shares bears any class specific expenses allocated to such class, such as expenses related to the distribution and/or shareholder servicing of such class. The Funds Initial shares are subject to an annual shareholder services fee (see Shareholder Services Plan (Initial Shares Only)) and the Funds Service shares are subject to an annual distribution fee (see Distribution Plan (Service Shares Only)). All fees and expenses are accrued daily and deducted before declaration of dividends to shareholders. As compensation for Dreyfus services, the Fund has agreed to pay Dreyfus a monthly fee at the annual rate of 0.25% of the value of the Funds average daily net assets. As compensation for Mellon Capital services, Dreyfus has agreed to pay Mellon Capital a monthly fee at the annual rate of 0.07% of the value of the Funds average daily net assets. For the fiscal years ended December 31, 2008, 2007 and 2006, the Fund paid Dreyfus management fees of $6,042,917, $9,078,491, and $10,061,215, respectively, and Dreyfus paid Mellon Capital index management fees of $1,709,165, $2,211,652, and $2,331,986, respectively. The aggregate fee payable to Dreyfus and Mellon Capital is not subject to reduction as the value of the Funds net assets increases. Distributor . The Distributor, a wholly-owned subsidiary of Dreyfus located at 200 Park Avenue, New York, New York 10166, serves as the Funds distributor on a best efforts basis pursuant to an agreement with the Fund which is renewable annually. The Distributor also serves as distributor for the other funds in the Dreyfus Family of Funds and BNY Mellon Funds Trust. Before June 30, 2007, the Distributor was known as Dreyfus Service Corporation. The Manager or the Distributor may provide cash payments out of its own resources to Participating Insurance Companies and other financial intermediaries that sell shares of the Fund or provide other services. Such payments are separate from any 12b-1 fees and/or shareholder services fees or other expenses paid by the Fund to the intermediaries. Because those payments are not made by you or the Fund, the Funds expense ratio will not be affected by any such payments. These additional payments may be made to Participating Insurance Companies and other financial intermediaries, including affiliates, that provide shareholder servicing, sub-administration, recordkeeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the Participating Insurance Companies. Cash compensation also may be paid from the Managers or the Distributors own resources to Participating Insurance Companies for inclusion of a Fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as revenue sharing. From time to time, the Manager or the Distributor also may provide cash or non-cash compensation to Participating Insurance Companies in the form of: occasional gifts; occasional meals, tickets, or other entertainment; support for due diligence trips; educational conference sponsorship; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments or compensation may create an incentive for the Participating Insurance Company to recommend or sell shares of the Fund to you. Please contact your Participating Insurance Company for details about any payments it may receive in connection with the sale of Fund shares or the provision of services to the Fund. Transfer and Dividend Disbursing Agent and Custodian . Dreyfus Transfer, Inc. (the Transfer Agent), a wholly-owned subsidiary of Dreyfus, located at 200 Park Avenue, New York, New York 10166, is the Funds transfer and dividend disbursing agent. Under a transfer agency agreement with the Fund, the Transfer Agent arranges for the maintenance of shareholder account records for the Fund, the handling of certain communications between shareholders and the Fund and the payment of dividends and distributions payable by the Fund. For these services, the Transfer Agent receives a monthly fee computed on the basis of the number of shareholder accounts it maintains for the Fund during the month, and is reimbursed for certain out-of-pocket expenses. Dreyfus pays the Funds transfer agency fees. The Fund also makes payments to certain financial intermediaries, including affiliates, who provide sub-administration, recordkeeping and/or sub-transfer agency services to beneficial owners of Fund shares. The Bank of New York Mellon (the "Custodian"), an affiliate of the Manager, located at One Wall Street, New York, New York 10286, serves as custodian for the investments of the Fund. The Custodian has no part in determining the investment policies of the Fund or which securities are to be purchased or sold by the Fund. Under a custody agreement with the Fund, the Custodian holds the Fund's securities and keeps all necessary accounts and records. For its custody services, the Custodian receives a monthly fee based on the market value of the Fund's assets held in custody and receives certain securities transaction charges. The Custodians fees for its services to the Fund are paid by Mellon Capital. HOW TO BUY SHARES The Fund offers two classes of shares  Initial shares and Service shares. The classes are identical, except as to the expenses borne by each class which may affect performance. See Shareholder Services Plan (Initial Shares Only) and Distribution Plan (Service Shares Only). Fund shares currently are offered only to separate accounts of Participating Insurance Companies. Individuals may not place purchase orders directly with the Fund. As discussed under "Management ArrangementsDistributor," Participating Insurance Companies may receive revenue sharing payments from Dreyfus or the Distributor. The receipt of such payments could create an incentive for a Participating Insurance Company to recommend or sell shares of the Fund instead of other mutual funds where such payments are not received. Please contact your Participating Insurance Company to recommend or sell shares of the Fund instead of other mutual funds where such payments are not received. Please contact your Participating Insurance Company for details about any payments it may receive in connection with the sale of Fund shares or the provision of services to the Fund. Separate accounts of the Participating Insurance Companies place orders based on, among other things, the amount of premium payments to be invested pursuant to Policies. See the prospectus of the separate account of the applicable Participating Insurance Company for more information on the purchase of Fund shares, including the class of Fund shares available for investment. The Fund does not issue share certificates. Purchase orders from separate accounts based on premiums and transaction requests received by the Participating Insurance Company on a given business day in accordance with procedures established by the Participating Insurance Company will be effected at the net asset value of the Fund determined on such business day if the orders are received by the Fund in proper form and in accordance with applicable requirements on the next business day and Federal Funds (monies of member banks within the Federal Reserve System which are held on deposit at a Federal Reserve Bank) in the net amount of such orders are received by the Fund on the next business day in accordance with applicable requirements. It is each Participating Insurance Companys responsibility to properly transmit purchase orders and Federal Funds in accordance with applicable requirements. Policyholders should refer to the prospectus for their Policies in this regard. Fund shares are sold on a continuous basis. Net asset value per share is determined as of the close of trading on the floor of the New York Stock Exchange on each day the New York Stock Exchange is open for regular business. For purposes of determining net asset value, certain futures contracts may be valued 15 minutes after the close of trading on the floor of the New York Stock Exchange. Net asset value per share of each class of shares is computed by dividing the value of the Funds net assets represented by such class (i.e., the value of its assets less liabilities) by the total number of shares of such class outstanding. For information regarding the methods employed in valuing the Funds investments, see Determination of Net Asset Value. DISTRIBUTION PLAN (SERVICE SHARES ONLY) Rule 12b-1 (the Rule) adopted by the SEC under the 1940 Act provides, among other things, that an investment company may bear expenses of distributing its shares only pursuant to a plan adopted in accordance with the Rule. The Funds Board has adopted such a plan (the Distribution Plan) with respect to the Funds Service shares pursuant to which the Fund pays the Distributor at an annual rate of 0.25% of the value of the Funds average daily net assets attributable to Service shares for distributing Service shares, for advertising and marketing related to Service shares and for servicing and/or maintaining accounts of Service class shareholders. Under the Distribution Plan, the Distributor may make payments to Participating Insurance Companies and the broker-dealers acting as principal underwriter for their variable insurance products in respect of these services. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. The Board believes that there is a reasonable likelihood that the Distribution Plan will benefit the Fund and the holders of its Service shares. A quarterly report of the amounts expended under the Distribution Plan, and the purposes for which such expenditures were incurred, must be made to the Funds Board for its review. In addition, the Distribution Plan provides that it may not be amended to increase materially the costs which holders of Service shares may bear pursuant to the Distribution Plan without the approval of the holders of such class of shares and that other material amendments of the Distribution Plan must be approved by the Board, and by the Board members who are not interested persons (as defined in the 1940 Act) of the Fund and have no direct or indirect financial interest in the operation of the Distribution Plan or in any agreements entered into in connection with the Distribution Plan, by vote cast in person at a meeting called for the purpose of considering such amendments. The Distribution Plan is subject to annual approval by such vote of the Board members cast in person at a meeting called for the purpose of voting on the Distribution Plan. The Distribution Plan may be terminated at any time by vote of a majority of the Board members who are not interested persons and have no direct or indirect financial interest in the operation of the Distribution Plan or in any agreements entered into in connection with the Distribution Plan or by vote of the holders of a majority of the Funds Service shares. For the fiscal year ended December 31, 2008, the Fund, with respect to its Service shares, paid $891,061 to the Distributor pursuant to the Distribution Plan. SHAREHOLDER SERVICES PLAN (INITIAL SHARES ONLY) The Fund has adopted a Shareholder Services Plan for its Initial shares pursuant to which the Fund reimburses the Distributor an amount not to exceed an annual rate of 0.25% of the value of the average daily net assets attributable to Initial shares for certain allocated expenses with respect to servicing and/or maintaining accounts of Initial class shareholders. A quarterly report of the amounts expended under the Plan, and the purposes for which such expenditures were incurred, must be made to the Funds Board for its review. In addition, the Shareholder Services Plan provides that material amendments of the Plan must be approved by the Funds Board and by the Board members who are not interested persons (as defined in the 1940 Act) of the Fund and have no direct or indirect financial interest in the operation of the Shareholder Services Plan, by vote cast in person at a meeting called for the purpose of considering such amendments. The Shareholder Services Plan is subject to annual approval by such vote of the Board members cast in person at a meeting called for the purpose of voting on the Shareholder Services Plan. The Plan is terminable at any time by vote of a majority of the Board members who are not interested persons (as defined in the 1940 Act) of the Fund and have no direct or indirect financial interest in the operation of the Shareholder Services Plan. For the fiscal year ended December 31, 2008, the Fund, with respect to its Initial shares, paid $16,380 to the Distributor pursuant to the Shareholder Services Plan. HOW TO REDEEM SHARES General . Fund shares may be redeemed at any time by the separate accounts of the Participating Insurance Companies. Individuals may not place redemption orders directly with the Fund. Redemption requests received by the Participating Insurance Company from separate accounts on a given business day in accordance with procedures established by the Participating Insurance Company will be effected at the net asset value of the Fund determined on such business day if the requests are received by the Fund in proper form and in accordance with applicable requirements on the next business day. It is each Participating Insurance Companys responsibility to properly transmit redemption requests in accordance with applicable requirements. Policyholders should consult their Policy prospectus in this regard. To maximize the Funds ability to track the Index, shareholders are urged to transmit redemption requests so that they may be received by the Fund or its agent prior to 12:00 noon, Eastern time, on the day upon which separate accounts of Participating Insurance Companies want their redemption requests to be effective. The value of the shares redeemed may be more or less than their original cost, depending on the Funds then-current net asset value. No charges are imposed by the Fund when shares are redeemed. The Fund ordinarily will make payment for all shares redeemed within seven days after receipt by the Transfer Agent of a redemption request in proper form, except as provided by the rules of the SEC. Should any conflict between VA contract holders and VLI policyholders arise which would require that a substantial amount of assets be withdrawn from the Fund, orderly portfolio management could be disrupted to the potential detriment of shareholders. Redemption Commitment . The Fund has committed to pay in cash all redemption requests by any shareholder of record, limited in amount during any 90-day period to the lesser of $250,000 or 1% of the value of the Funds net assets at the beginning of such period. Such commitment is irrevocable without the prior approval of the SEC. In the case of requests for redemption in excess of such amount, the Funds Board reserves the right to make payments in whole or part in securities or other assets of the Fund in case of an emergency or any time a cash distribution would impair the liquidity of the Fund to the detriment of the existing shareholders. In such event, the securities would be valued in the same manner as the Funds portfolio is valued. If the recipient sold such securities, brokerage charges would be incurred. Suspension of Redemptions . The right of redemption may be suspended or the date of payment postponed (a) during any period when the New York Stock Exchange is closed (other than customary weekend and holiday closings), (b) when trading in the markets the Fund ordinarily utilizes is restricted, or when an emergency exists as determined by the SEC so that disposal of the Funds investments or determination of its net asset value is not reasonably practicable or (c) for such other periods as the SEC by order may permit to protect the Funds shareholders. EXCHANGE PRIVILEGE Investors can exchange shares of a class for shares of the same class of any other fund or portfolio managed by Dreyfus that is offered only to separate accounts established by Participating Insurance Companies to fund Policies, or into shares of any such money market portfolio, subject to the terms and conditions relating to exchanges set forth in the applicable Participating Insurance Company prospectus. Policyholders should refer to the applicable Participating Insurance Company prospectus for more information on exchanging Fund shares. The Fund reserves the right to modify or discontinue its exchange program at any time upon 60 days notice to the Participating Insurance Company. DETERMINATION OF NET ASSET VALUE Valuation of Portfolio Securities . The Funds portfolio securities are valued at the last sale price on the securities exchange or national securities market on which such securities are primarily traded. For this purpose, the official closing price on a securities exchange or national securities market shall be the last sale price. Securities not listed on an exchange or national securities market, or securities in which there were no transactions, are valued at the average of the most recent bid and asked prices, except in the case of open short positions where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Market quotations for foreign securities in foreign currencies are translated into U.S. dollars at the prevailing rates of exchange. Certain short-term investments may be carried at amortized cost, which approximates value. Any securities or other assets for which recent market quotations are not readily available are valued at fair value as determined in good faith by the Fund's Board. Expenses and fees, including the management fee and any fees pursuant to the Distribution Plan and Shareholder Services Plan, as applicable, are accrued daily and taken into account for the purpose of determining the net asset value of the Funds shares. Because of differences in operating expenses incurred by each class, the per share net asset value of Initial shares and Service shares will vary. Restricted securities, as well as securities or other assets for which recent market quotations or official closing prices are not readily available or are determined by the Dreyfus not to reflect accurately fair value (such as when the value of a security has been materially affected by events occurring after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market) but after the Fund calculates its net asset value), are valued at fair value as determined in good faith based on procedures approved by the Board. Fair value of investments may be determined by the Fund's Board, its pricing committee or its valuation committee in good faith using such information as it deems appropriate. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased or sold, and public trading in similar securities of the issuer or comparable issuers. Fair value of foreign equity securities may be determined with the assistance of a pricing service using correlations between the movement of prices of foreign securities and indices of domestic securities and other appropriate indicators, such as closing market prices of relevant ADRs and futures contracts. The valuation of a security based on a fair value procedures may differ from the security's most recent closing price, and from the prices used by other mutual funds to calculate their net asset values. Foreign securities held by the Fund may trade on days that the Fund is not open for business, thus affecting the value of the Fund's assets on days when Fund investors have no access to the Fund. Restricted securities which are, or are convertible into, other securities of the same class of securities for which a public market exists usually will be valued at market value less the same percentage discount at which such restricted securities were purchased. This discount will be revised by the Board, if the Board members believe that it no longer reflects the value of the restricted securities. Restricted securities not of the same class as securities for which a public market exists usually will be valued initially at cost. Any subsequent adjustment from cost will be based upon considerations deemed relevant by the Fund's Board. New York Stock Exchange Closings . The holidays (as observed) on which the New York Stock Exchange is closed currently are: New Years Day, Martin Luther King Jr. Day, Presidents' Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving and Christmas. DIVIDENDS, DISTRIBUTIONS AND TAXES Management of the Fund believes that the Fund has qualified as a regulated investment company under the Code, for its most recent fiscal year. The Fund intends to continue to so qualify so long as such qualification is in the best interests of its shareholders. Qualification as regulated investment company relieves the Fund from any liability for Federal income taxes to the extent its earnings are distributed in accordance with the applicable provisions of the Code. To qualify as a regulated investment company, the Fund must distribute at least 90% of its net income (consisting of net investment income and net short-term capital gain) to its shareholders and meet certain asset diversification and other requirements. If the Fund does not qualify as a regulated investment company, it will be subject to the general rules governing the Federal income taxation of corporations under the Code. The term regulated investment company does not imply the supervision of management or investment practices or policies by any government agency. Section 817(h) of the Code requires that the investments of a segregated asset account of an insurance company be adequately diversified as provided therein or in accordance with U.S. Treasury Regulations, in order for the account to serve as the basis for VA contracts or VLI policies. Section 817(h) and the U.S. Treasury Regulations issued thereunder provide the manner in which a segregated asset account will treat investments in a regulated investment company for purposes of the diversification requirements. If the Fund satisfies certain conditions, a segregated asset account owning shares of the Fund will be treated as owning multiple investments consisting of the accounts proportionate share of each of the assets of the Fund. The Fund intends to satisfy these conditions so that the shares of the Fund owned by a segregated asset account of a Participating Insurance Company will be treated as multiple investments. Further, the Fund intends to satisfy the diversification standards prescribed by Section 817(h) for segregated accounts. By meeting these and other requirements, the Participating Insurance Companies, rather than VA contract holders or VLI policyholders, should be subject to tax on distributions received with respect to Fund shares. The tax treatment on distributions made to a Participating Insurance Company will depend on the Participating Insurance Companys tax status. If, however, the Fund were not to satisfy these conditions, a segregated asset account of a Participating Insurance Company owning shares of the Fund would be required to treat such shares as a single investment asset (and, accordingly, would not be able to treat its proportionate interest in the Funds assets as being directly owned) for purposes of determining whether the segregated asset account is adequately diversified within the meaning of Section 817(h) of the Code. This, in turn, would make it more difficult for any such segregated asset account to satisfy the diversification standards of the Code. If a segregated asset account is not adequately diversified, it may not serve as the basis for VA contracts or VLI policies. Ordinarily, gains and losses realized from portfolio transactions will be treated as capital gain or loss. In addition, all or a portion of the gain realized from engaging in conversion transactions (generally including certain transactions designed to convert ordinary income into capital gain) may be treated as ordinary income. Gain or loss, if any, realized by the Fund from certain financial futures transactions (Section 1256 contracts) will be treated as 60% long-term capital gain or loss and 40% short-term capital gain or loss. Gain or loss will arise upon the exercise or lapse of Section 1256 contracts as well as from closing transactions. In addition, any Section 1256 contracts remaining unexercised at the end of the Funds taxable year will be treated as sold for their then fair market value, resulting in additional gain or loss to the Fund characterized in the manner described above. Offsetting positions held by the Fund involving futures may constitute straddles. Straddles are defined to include offsetting positions in actively traded personal property. To the extent the straddle rules apply to positions established by a Fund, losses realized by the Fund may be deferred to the extent of unrealized gain in the offsetting position. In addition, short-term capital loss on straddle positions may be recharacterized as long-term capital loss, and long-term capital gains on straddle positions may be treated as short-term capital gains or ordinary income. Certain of the straddle positions held by the Fund may constitute mixed straddles. The Fund may make one or more elections with respect to the treatment of mixed straddles, resulting in different tax consequences. In certain circumstances, the provisions governing the tax treatment of straddles override or modify certain of the provisions discussed above. The foregoing is only a general summary of some of the important Federal income tax considerations generally affecting the Fund and its shareholders. No attempt is made to present a complete explanation of the Federal tax treatment of the Funds activities or to discuss state and local tax matters affecting the Fund. Policyholders are urged to consult their own tax advisers for more detailed information concerning tax implications of investments in the Fund. For more information concerning the Federal income tax consequences, Policyholders should refer to the prospectus for their Policies. PORTFOLIO TRANSACTIONS General . The Manager assumes general supervision over the placement of securities purchase and sale orders on behalf of the funds it manages. Funds managed by dual employees of the Manager and an affiliated entity, and funds that employ a sub-investment adviser, execute portfolio transactions through the trading desk of the affiliated entity or sub-investment adviser, as applicable (the Trading Desk). Those funds use the research facilities, and are subject to the internal policies and procedures, of applicable affiliated entity or sub-investment adviser. The Trading Desk generally has the authority to select brokers (for equity securities) or dealers (for fixed income securities) and the commission rates or spreads to be paid. Allocation of brokerage transactions is made in the best judgment of the Trading Desk and in a manner deemed fair and reasonable. In choosing brokers or dealers, the Trading Desk evaluates the ability of the broker or dealer to execute the transaction at the best combination of price and quality of execution. In general, brokers or dealers involved in the execution of portfolio transactions on behalf of a fund are selected on the basis of their professional capability and the value and quality of their services. The Trading Desk attempts to obtain best execution for the funds by choosing brokers or dealers to execute transactions based on a variety of factors, which may include, but are not limited to, the following: (i) price; (ii) liquidity; (iii) the nature and character of the relevant market for the security to be purchased or sold; (iv) the quality and efficiency of the brokers or dealers execution; (v) the brokers or dealers willingness to commit capital; (vi) the reliability of the broker or dealer in trade settlement and clearance; (vii) the level of counter-party risk ( i.e ., the brokers or dealers financial condition); (viii) the commission rate or the spread; (ix) the value of research provided; (x) the availability of electronic trade entry and reporting links; and (xi) the size and type of order ( e.g ., foreign or domestic security, large block, illiquid security). In selecting brokers or dealers no factor is necessarily determinative; however, at various times and for various reasons, certain factors will be more important than others in determining which broker or dealer to use. Seeking to obtain best execution for all trades takes precedence over all other considerations. Investment decisions for one fund or account are made independently from those for other funds or accounts managed by the portfolio managers. Under the Trading Desks procedures, portfolio managers and their corresponding Trading Desks may seek to aggregate (or bunch) orders that are placed or received concurrently for more than one fund or account. In some cases, this policy may adversely affect the price paid or received by a fund or an account, or the size of the position obtained or liquidated. As noted above, certain brokers or dealers may be selected because of their ability to handle special executions such as those involving large block trades or broad distributions, provided that the primary consideration of best execution is met. Generally, when trades are aggregated, each fund or account within the block will receive the same price and commission. However, random allocations of aggregate transactions may be made to minimize custodial transaction costs. In addition, at the close of the trading day, when reasonable and practicable, the completed securities of partially filled orders will generally be allocated to each participating fund and account in the proportion that each order bears to the total of all orders (subject to rounding to round lot amounts and other relevant factors). Portfolio turnover may vary from year to year as well as within a year. In periods in which extraordinary market conditions prevail, the portfolio managers will not be deterred from changing a Funds investment strategy as rapidly as needed, in which case higher turnover rates can be anticipated which would result in greater brokerage expenses. The overall reasonableness of brokerage commissions paid is evaluated by the Trading Desk based upon its knowledge of available information as to the general level of commissions paid by other institutional investors for comparable services. Higher portfolio turnover rates usually generate additional brokerage commissions and transaction costs, and any short-term gains realized from these transactions are taxable to shareholders as ordinary income. To the extent that a fund invests in foreign securities, certain of such funds transactions in those securities may not benefit from the negotiated commission rates available to funds for transactions in securities of domestic issuers. For funds that permit foreign exchange transactions, such transactions are made with banks or institutions in the interbank market at prices reflecting a mark-up or mark-down and/or commission. The portfolio managers may deem it appropriate for one fund or account they manage to sell a security while another fund or account they manage is purchasing the same security. Under such circumstances, the portfolio managers may arrange to have the purchase and sale transactions effected directly between the funds and/or accounts (cross transactions). Cross transactions will be effected in accordance with procedures adopted pursuant to Rule 17a-7 under the 1940 Act. Funds and accounts managed by the Manager, an affiliated entity or a sub-investment adviser may own significant positions in portfolio companies which, depending on market conditions, may affect adversely the ability to dispose of some or all of such positions. For its portfolio securities transactions for the fiscal years ended December 31, 2008, 2007 and 2006, the Fund paid total brokerage commissions of $27,258, $18,948, and $23,536, respectively, none of which was paid to the Distributor. For the fiscal years ended December 31, 2008, 2007 and 2006, the Fund paid spreads and concessions on principal transactions of $5,253, $0, and $135,072, respectively, none of which was paid to the Distributor. There were no transactions conducted on an agency basis through a broker, for among other things, research services for the fiscal year ended December 31, 2008. Regular Broker-Dealers. The Fund may acquire securities issued by one or more of its regular brokers or dealers, as defined in Rule 10b-1 under the 1940 Act. Rule 10b-1 provides that a regular broker or dealer is one of the ten brokers or dealers that, during the Funds most recent fiscal year (i) received the greatest dollar amount of brokerage commissions from participating, either directly or indirectly, in the Funds portfolio transactions, (ii) engaged as principal in the largest dollar amount of the Funds portfolio transactions or (iii) sold the largest dollar amount of the Funds securities. The following is a list of the Funds regular brokers or dealers whose securities the Fund acquired, and the aggregate value of such securities, as of December 31, 2008: Banc of America Securities, LLC - $13,932,000; J.P. Morgan Securities Inc. - $23,209,000; Citigroup Global Markets, Inc. - $7,184,000; Goldman, Sachs & Co. -$7,357,000; Wachovia Securities, Inc. - $2,351,000; Merrill Lynch & Co. Inc. - $3,673,000; and Morgan Stanley - $3,363,000. Disclosure of Portfolio Holdings . It is the policy of the Dreyfus to protect the confidentiality of funds portfolio holdings and prevent the selective disclosure of non-public information about such holdings. Each fund, or its duly authorized service providers, publicly discloses its holdings in accordance with regulatory requirements, such as periodic portfolio disclosure in filings with the Securities and Exchange Commission. Each non-money market fund, or its duly authorized service providers, may publicly disclose its complete schedule of portfolio holdings, at month-end, with a one-month lag, on the Dreyfus website at www.dreyfus.com . In addition, fifteen days following the end of each calendar quarter, each non-money market fund, or its duly authorized service providers, may publicly disclose on the website its complete schedule of portfolio holdings as of the end of such quarter. Each money market fund will disclose daily on www.dreyfus.com the funds complete schedule of holdings as of the end of the previous day. The schedule of holdings will remain on the website until the date on which the fund files its Form N-CSR or Form N-Q for the period that includes the date of the posted holdings. If a funds portfolio holdings are released pursuant to an ongoing arrangement with any party, such fund must have a legitimate business purpose for doing so, and neither the fund, nor Dreyfus or its affiliates, may receive any compensation in connection with an arrangement to make available information about the funds portfolio holdings. Funds may distribute portfolio holdings to mutual fund evaluation services such as Standard & Poors, Morningstar or Lipper Analytical Services; due diligence departments of broker-dealers and wirehouses that regularly analyze the portfolio holdings of mutual funds before their public disclosure; and broker-dealers that may be used by the fund, for the purpose of efficient trading and receipt of relevant research, provided that: (a) the recipient does not distribute the portfolio holdings to persons who are likely to use the information for purposes of purchasing or selling fund shares or fund portfolio holdings before the portfolio holdings become public information; and (b) the recipient signs a written confidentiality agreement. Funds may also disclose any and all portfolio information to their service providers and others who generally need access to such information in the performance of their contractual duties and responsibilities and are subject to duties of confidentiality, including a duty not to trade on non-public information, imposed by law and/or contract. These service providers include the funds custodian, independent registered public accounting firm, investment adviser, administrator, and each of their respective affiliates and advisers. Disclosure of portfolio holdings may be authorized only by the funds Chief Compliance Officer, and any exceptions to this policy are reported quarterly to the funds Board. SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS The Board of each fund in the Dreyfus Family of Funds has delegated to the Manager the authority to vote proxies of companies held in the funds portfolio. The Manager, through its participation on the BNY Mellon Proxy Policy Committee (the PPC), applies BNY Mellons Proxy Voting Policy, related procedures, and voting guidelines when voting proxies on behalf of the funds. The Manager recognizes that an investment adviser is a fiduciary that owes its clients, including funds it manages, a duty of utmost good faith and full and fair disclosure of all material facts. An investment advisers duty of loyalty requires an adviser to vote proxies in a manner consistent with the best interest of its clients and precludes the adviser from subrogating the clients interests to its own. In addition, an investment adviser voting proxies on behalf of a fund must do so in a manner consistent with the best interests of the fund and its shareholders. The Manager seeks to avoid material conflicts of interest by participating in the PPC, which applies detailed, pre-determined written proxy voting guidelines (the Voting Guidelines) in an objective and consistent manner across client accounts, based on internal and external research and recommendations provided by a third party vendor, and without consideration of any client relationship factors. Further, the Manager and its affiliates engage a third party as an independent fiduciary to vote all proxies of funds managed by BNY Mellon or its affiliates (including the Dreyfus Family of Funds), and may engage an independent fiduciary to vote proxies of other issuers at its discretion. All proxies received by the funds are reviewed, categorized, analyzed and voted in accordance with the Voting Guidelines. The guidelines are reviewed periodically and updated as necessary to reflect new issues and any changes in BNY Mellons or the Managers policies on specific issues. Items that can be categorized under the Voting Guidelines are voted in accordance with any applicable guidelines or referred to the PPC, if the applicable guidelines so require. Proposals that cannot be categorized under the Voting Guidelines are referred to the PPC for discussion and vote. Additionally, the PPC reviews proposals where it has identified a particular company, industry or issue for special scrutiny. With regard to voting proxies of foreign companies, the Manager weighs the cost of voting and potential inability to sell the securities (which may occur during the voting process) against the benefit of voting the proxies to determine whether or not to vote. With respect to securities lending transactions, the Manager seeks to balance the economic benefits of continuing to participate in an open securities lending transaction against the inability to vote proxies. When evaluating proposals, the PPC recognizes that the management of a publicly-held company may need protection from the markets frequent focus on short-term considerations, so as to be able to concentrate on such long-term goals as productivity and development of competitive products and services. In addition, the PPC generally supports proposals designed to provide management with short-term insulation from outside influences so as to enable them to bargain effectively with potential suitors to the extent such proposals are discrete and not bundled with other proposals. The PPC believes that a shareholders role in the governance of a publicly-held company is generally limited to monitoring the performance of the company and its management and voting on matters which properly come to a shareholder vote. However, the PPC generally opposes proposals designed to insulate an issuers management unnecessarily from the wishes of a majority of shareholders. Accordingly, the PPC generally votes in accordance with management on issues that the PPC believes neither unduly limit the rights and privileges of shareholders nor adversely affect the value of the investment. On questions of social responsibility where economic performance does not appear to be an issue, the PPC attempts to ensure that management reasonably responds to the social issues. Responsiveness will be measured by managements efforts to address the particular social issue including, where appropriate, assessment of the implications of the proposal to the ongoing operations of the company. The PPC will pay particular attention to repeat issues where management has failed in its commitment in the intervening period to take actions on issues. In evaluating proposals regarding incentive plans and restricted stock plans, the PPC typically employs a shareholder value transfer model. This model seeks to assess the amount of shareholder equity flowing out of the company to executives as options are exercised. After determining the cost of the plan, the PPC evaluates whether the cost is reasonable based on a number of factors, including industry classification and historical performance information. The PPC generally votes against proposals that permit the repricing or replacement of stock options without shareholder approval or that are silent on repricing and the company has a history of repricing stock options in a manner that the PPC believes is detrimental to shareholders. Information regarding how the Manager voted proxies for the Fund is available on the Dreyfus Family of Funds website at http://www.dreyfus.com and on the SECs website at http://www.sec.gov on the Funds Form N-PX filed with the SEC. INFORMATION ABOUT THE FUND The Funds shares are classified into two classes. Each share has one vote and shareholders will vote in the aggregate and not by class, except as otherwise required by law or with respect to any matter which affects only one class. Each Fund share, when issued and paid for in accordance with the terms of the offering, is fully paid and non-assessable. Fund shares have no preemptive, subscription or conversion rights and are freely transferable. Unless otherwise required by the 1940 Act, ordinarily it will not be necessary for the Fund to hold annual meetings of shareholders. As a result, Fund shareholders may not consider each year the election of Board members or the appointment of auditors. However, the holders of at least 10% of the shares outstanding and entitled to vote may require the Fund to hold a special meeting of shareholders for purposes of removing a Board member from office. Fund shareholders may remove a Board member by the affirmative vote of a majority of the Funds outstanding voting shares. In addition, the Funds Board will call a meeting of shareholders for the purpose of electing Board members if, at any time, less than a majority of the Board members then holding office have been elected by shareholders. The Fund sends annual and semi-annual financial statements to all its shareholders. The Fund is intended to be a long-term investment vehicle and is not designed to provide investors with a means of speculating on short-term market movements. A pattern of frequent purchases and exchanges can be disruptive to efficient portfolio management and, consequently, can be detrimental to the Funds performance and its shareholders. If Fund management determines that an investor is following an abusive investment strategy, it may reject any purchase request, or terminate the investors exchange privilege, with or without prior notice. Such investors also may be barred from purchasing share of other funds in the Dreyfus Family of Funds. Accounts under common ownership or control may be considered as one account for purposes of determining a pattern of excessive or abusive trading. In addition, the Fund may refuse or restrict purchase or exchange requests for Fund shares by any Participating Insurance Company, person or group if, in the judgment of the Funds management, the Fund would be unable to invest the money effectively in accordance with its investment objective and policies or could otherwise be adversely affected or if the Fund receives or anticipates receiving simultaneous orders that may significantly affect the Fund. If an exchange request is refused, the Fund will take no other action with respect to the Fund shares until it receives further instructions from the investor. While the Fund will take reasonable steps to prevent excessive short term trading deemed to be harmful to the Fund, it may not be able to identify excessive trading conducted through certain financial intermediaries or omnibus accounts. The Fund is not sponsored, endorsed, sold or promoted by S&P. S&P makes no representation or warranty, express or implied, to the owners of the Fund or any member of the public regarding the advisability of investing in securities generally or in the Fund particularly or the ability of the S&P 500 Index to track general stock market performance. S&Ps only relationship to the Fund is the licensing of certain trademarks and trade names of S&P and of the S&P 500 Index which is determined, composed and calculated by S&P without regard to the Fund. S&P has no obligation to take the needs of the Fund or the owners of the Fund into consideration in determining, composing or calculating the S&P 500 Index. S&P is not responsible for and has not participated in the calculation of the Funds net asset value, nor is S&P a distributor of the Fund. S&P has no obligation or liability in connection with the administration, marketing or trading of the Fund. S&P DOES NOT GUARANTEE THE ACCURACY AND/OR THE COMPLETENESS OF THE S&P &P MAKES NO WARRANTY, EXPRESS OR IMPLIED, AS TO RESULTS TO BE OBTAINED BY THE FUND, OWNERS OF THE FUND, OR ANY OTHER PERSON OR ENTITY FROM THE USE OF THE S&P &P MAKES NO EXPRESS OR IMPLIED WARRANTIES, AND EXPRESSLY DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE WITH RESPECT TO THE S&P , IN NO EVENT SHALL S&P HAVE ANY LIABILITY FOR ANY SPECIAL, PUNITIVE, INDIRECT, OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS), EVEN IF NOTIFIED OF THE POSSIBILITY OF SUCH DAMAGES. The following separate accounts are known by the Fund to own of record 5% or more of the Funds voting securities outstanding on April 1, 2009. A shareholder who beneficially owns, directly or indirectly, more than 25% of the Fund's voting securities may be deemed a "control person" (as defined in the 1940 Act) of the Fund. Initial shares Nationwide Corporation 65.2526% P.O. Box 182029 Columbus, OH 43218-2029 Service shares Nationwide Corporation 61.4866% P.O. Box 182029 Columbus, OH 43218-2029 Symetra Life Insurance Co. 18.3861% P.O. Box 3882 Seattle, WA 98124-3882 Transamerica Occidental Life Insurance Company 13.1950% 4333 Edgewood Rd. NE Cedar Rapids, IA 52499-0001 Annuity Investors Life Insurance Co. 5.0684% P.O. Box 5423 Cincinnati, OH 45201-5423 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New York, New York 10038-4982, as counsel for the Fund, has rendered its opinion as to certain legal matters regarding the due authorization and valid issuance of the shares being sold pursuant to the Funds Prospectus. Ernst & Young LLP, 5 Times Square, New York, New York 10036, an independent registered public accounting firm, have been selected as the independent registered public accounting firm for the Fund for the current fiscal year. APPENDIX Description of S&P A-1 Commercial Paper Rating: The rating A is the highest rating and is assigned by S&P to issues that are regarded as having the greatest capacity for timely payment. Issues in this category are delineated with the number 1, 2 or 3 to indicate the relative degree of safety. Paper rated A-1 indicates that the degree of safety regarding timely payment is either overwhelming or very strong. Those issues determined to possess overwhelming safety characteristics are denoted with a plus (+) sign designation. Description of Moodys Prime-1 Commercial Paper Rating: The rating Prime-1 (P-1) is the highest commercial paper rating assigned by Moodys. Issuers of P-1 paper must have a superior capacity for repayment of short-term promissory obligations, and ordinarily will be evidenced by leading market positions in well established industries, high rates of return on funds employed, conservative capitalization structures with moderate reliance on debt and ample asset protection, broad margins in earnings coverage of fixed financial charges and high internal cash generation, and well established access to a range of financial markets and assured sources of alternate liquidity. DREYFUS STOCK INDEX FUND, INC. PART C. OTHER INFORMATION Item 23. Exhibits (a) Registrant's Articles of Incorporation and Articles of Amendment are incorporated by reference to Exhibit (1)(b) of Post-Effective Amendment No. 6 to the Registration Statement on Form N-1A, filed on April 20, 1994. (b) Registrant's By-Laws, as amended, are incorporated by reference to Exhibit (b) of Post-Effective Amendment No. 22 to the Registration Statement on Form N-1A, filed on April 13, 2006. (d)(i) Form of Management Agreement is incorporated by reference to Exhibit (d)(i) of Post-Effective Amendment No. 23 to the Registration Statement on Form N-1A, filed on April 13, 2007. (d)(ii) Form of Index Management Agreement is incorporated by reference to Exhibit (d)(ii) of Post-Effective Amendment No. 23 to the Registration Statement on Form N-1A, filed on April 13, 2007. (e)(i) Distribution Agreement as incorporated by reference to Exhibit (e) of Post-Effective Amendment No. 13 to the Registration Statement on Form N-1A, filed on April 26, 2000. (e)(ii) Forms of Service Agreements is incorporated by reference to Exhibit (e)(ii) of Post-Effective Amendment No. 23 to the Registration Statement on Form N-1A, filed on April 13, 2007. (e)(iii) Contract between a principal underwriter and dealer is incorporated by reference to Exhibit (e)(iii) of Post- Effective Amendment No. 23 to the Registration Statement on Form N-1A, filed on April 13, 2007. (g) Custody Agreement is incorporated by reference to Exhibit 8 of Post-Effective Amendment No. 8 to the Registration Statement on Form N-1A, filed on February 29, 1996. (h)(1) Amended and Restated Transfer Agency Agreement is incorporated by reference to Exhibit (h)(1) of Post- Effective Amendment No. 24 to the Registration Statement on Form N-1A, filed on April 14, 2008. (h)(2) Shareholder Services Plan is incorporated by reference to Exhibit (9) of Post-Effective Amendment No. 7 to the Registration Statement on Form N-1A, filed on March 2, 1995. (i) Opinion and consent of Registrant's counsel is incorporated by reference to Exhibit (10) of Post-Effective Amendment No. 6 to the Registration Statement on Form N-1A, filed on April 20, 1994. (j) Consent of Independent Registered Public Accounting Firm. (m) Distribution Plan is incorporated by reference to Exhibit (j) of Post-Effective Amendment No. 14 to the Registration Statement on Form N-1A, filed on October 31, 2000. (o) Rule 18f-3 Plan is incorporated by reference to Exhibit (o) of Post-Effective Amendment No. 14 to the Registration Statement on Form N-1A, filed on October 31, 2000. C-1 (p) Code of Ethics is incorporated by reference to Exhibit (p) of Post-Effective Amendment No. 24 to the Registration Statement on Form N-1A, filed on April 14, 2008. Item 23. Exhibits. - List (continued) Other Exhibits (a)(1) Powers of Attorney of the Board members. (a)(2) Power of Attorney of Officers is incorporated by reference to Exhibit (a)(2) of Post- Effective Amendment No. 23 to the Registration Statement on Form N-1A, filed on April 13, 2007. (b) Certificate of Secretary is incorporated by reference to Exhibit (b) of Post-Effective Amendment No. 23 to the Registration Statement on Form N-1A, filed on April 13, 2007. Item 24. Persons Controlled by or under Common Control with Registrant. Not Applicable Item 25. Indemnification The Registrants charter documents set forth the circumstances under which indemnification shall be provided to any past or present Board member or officer of the Registrant. The Registrant also has entered into a separate agreement with each of its Board members that describes the conditions and manner in which the Registrant indemnifies each of its Board members against all liabilities incurred by them (including attorneys fees and other litigation expenses, settlements, fines and penalties), or which may be threatened against them, as a result of being or having been a Board member of the Registrant. These indemnification provisions are subject to applicable state law and to the limitation under the Investment Company Act of 1940, as amended, that no board member or officer of a fund may be protected against liability for willful misfeasance, bad faith, gross negligence or reckless disregard for the duties of his or her office. Reference is hereby made to the following: Article VII of the Registrants Articles of Incorporation and any amendments thereto, Article VIII of Registrants Amended and Restated Bylaws, Section 2-418 of the Maryland General Corporation Law and Section 1.11 of the Distribution Agreement. Item 26(a). Business and Other Connections of Investment Adviser. The Dreyfus Corporation ("Dreyfus") and subsidiary companies comprise a financial service organization whose business consists primarily of providing investment management services as the investment adviser and manager for sponsored investment companies registered under the Investment Company Act of 1940 and as an investment adviser to institutional and individual accounts. Dreyfus also serves as sub-investment adviser to and/or administrator of other investment companies. MBSC Securities Corporation, a wholly-owned subsidiary of Dreyfus, serves primarily as a registered broker-dealer of shares of investment companies sponsored by Dreyfus and of other investment companies on which Dreyfus acts as investment adviser, sub-investment adviser or administrator. C-2 Item 26(b). Business and Other Connections of Sub-Investment Adviser. With respect to the Dreyfus Stock Index Fund, Inc., the Registrant is fulfilling the requirement of this Item 26(b) to provide a list of the officers and directors of Mellon Capital Management Corporation (MCM), the sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by MCM, or those of its officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by MCM (SEC File No. 801-9785). C-3 ITEM 26. Business and Other Connections of Investment Adviser (continued) Officers and Directors of Investment Adviser Name and Position With Dreyfus Other Businesses Position Held Dates Jonathan Baum MBSC Securities Corporation ++ Chief Executive Officer 3/08 - Present Chief Executive Officer Chairman of the Board 3/08 - Present and Chair of the Board Director 6/07 - 3/08 Executive Vice President 6/07 - 3/08 Dreyfus Service Corporation ++ Director 8/06 - 6/07 Executive Vice President 8/06 - 6/07 J. Charles Cardona MBSC Securities Corporation ++ Director 6/07 - Present President and Director Executive Vice President 6/07 - Present Universal Liquidity Funds plc+ Director 4/06 - Present Dreyfus Service Corporation ++ Executive Vice President 2/97  6/07 Director 8/00  6/07 Diane P. Durnin None Vice Chair and Director Phillip N. Maisano The Bank of New York Mellon ***** Senior Vice President 7/08  Present Director, Vice Chair and Chief Investment Officer BNY Mellon, National Association + Senior Vice President 7/08  Present Mellon Bank, N.A. + Senior Vice President 4/06  6/08 BNY Alcentra Group Holdings, Inc. ++ Director 10/07  Present BNY Mellon Investment Office GP LLC* Manager 4/07  Present Mellon Global Alternative Investments Limited Director 8/06 - Present London, England Pareto Investment Management Limited Director 4/08 - Present London, England The Boston Company Asset Management NY, Manager 10/07 - Present LLC * The Boston Company Asset Management, LLC * Manager 12/06 - Present Urdang Capital Management, Inc. Director 10/07 - Present 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 Urdang Securities Management, Inc. Director 10/07 - Present 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 EACM Advisors LLC Chairman of Board 8/04 - Present 200 Connecticut Avenue Norwalk, CT 06854-1940 Founders Asset Management LLC**** Member, Board of 11/06 - Present Managers C-3 Name and Position With Dreyfus Other Businesses Position Held Dates Standish Mellon Asset Management Company, Board Member 12/06 - Present LLC Mellon Financial Center 201 Wa shington Street Boston, MA 02108-4408 Mellon Capital Management Corporation*** Director 12/06 - Present Mellon Equity Associates, LLP + Board Member 12/06  12/07 Newton Management Limited Board Member 12/06 - Present London, England Franklin Portfolio Associates, LLC * Board Member 12/06 - Present Mitchell E. Harris Standish Mellon Asset Management Company Chairman 2/05 - Present Director LLC Chief Executive Officer 8/04 - Present Mellon Financial Center Member, Board of 10/04 - Present 201 Washington Street Managers Boston, MA 0210 8-4408 Alcentra NY, LLC ++ Manager 1/08 - Present Alcentra US, Inc. ++ Director 1/08 - Present Alcentra, Inc. ++ Director 1/08  Present BNY Alcentra Group Holdings, Inc. ++ Director 10/07 - Present Pareto New York LLC ++ Manager 11/07 - Present Standish Ventures LLC President 12/05  Present Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 Manager 12/05 - Present Palomar Management Director 12/97 - Present London, England Palomar Management Holdings Limited Director 12/97 - Present London, England Pareto Investment Management Limited Director 9/04  Present London, England MAM (DE) Trust +++++ President 10/05  1/07 Member of Board of 10/05  1/07 Trustees MAM (MA) Holding Trust +++++ President 10/05  1/07 Member of Board of 10/05  1/07 Trustees C-4 Name and Position With Dreyfus Other Businesses Position Held Dates Ronald P. OHanley The Bank of New York Mellon Corporation ***** Vice Chairman 7/07 - Present Director Mellon Financial Corporation + Vice Chairman 6/01  6/07 Mellon Trust of New England, N.A. * Vice Chairman 4/05 - 6/08 The Bank of New York Mellon ***** Vice Chairman 7/08  Present BNY Mellon, National Association + Vice Chairman 7/08  Present BNY Alcentra Group Holdings, Inc. ++ Director 10/07  Present BNY Mellon Investment Office GP LLC + Manager 4/07 - Present EACM Advisors LLC Manager 6/04 - Present 200 Connecticut Avenue Norwalk, CT 06854-1940 Ivy Asset Management Corp. Director 12/07 - Present One Jericho Plaza Jericho, NY 11753 Neptune LLC +++++ Chairman 7/98 - Present President 7/98  Present Member, Management 6/98  Present Committee Pareto Investment Management Limited Director 9/04 - Present London, England The Boston Company Asset Management NY, Manager 10/07 - Present LLC * The Boston Company Asset Management, LLC * Manager 12/97 - Present The Boston Company Holding, LLC * Vice Chairman 2/07 - Present Walter Scott & Partners Limited Director 10/06 - Present Edinburgh, Scotland WestLB Mellon Asset Management Holdings Director 4/06 - Present Limited Dusseldorf, Germany Mellon Bank, N.A. + Vice Chairman 6/01  6/08 Standish Mellon Asset Management Company, Board Member 7/01  Present LLC M ellon Financial Center 201 Washington Street Boston, M A 02108-4408 Franklin Portfolio Holdings, LLC * Director 12/00 - Present Franklin Portfolio Associates, LLC * Director 4/97  Present Pareto Partners (NY) ++ Partner Representative 2/00  Present Buck Consultants, Inc. ++ Director 7/97  Present C-5 Name and Position With Dreyfus Other Businesses Position Held Dates Newton Management Limited Executive Committee 10/98 - Present London, England Member Director 10/98 - Present BNY Mellon Asset Management Japan Limited Director 6/06 - Present Tokyo, Japan TBCAM Holdings, LLC * Director 1/98  Present MAM (MA) Holding Trust +++++ Trustee 6/03  Present MAM (DE) Trust +++++ Trustee 6/03  Present Pareto Partners Partner Representative 5/97  Present The Bank of New York Mellon Centre 160 Queen Victoria Street London England Mellon Capital Management Corporation *** Director 2/97  Present Mellon Equity Associates, LLP + Executive Committee 1/98  12/07 Member Chairman 1/98  12/07 Mellon Global Investing Corp. * Director 5/97  Present Chairman 5/97 - Present Chief Executive Officer 5/97  Present Cyrus Taraporevala Urdang Capital Management, Inc. Director 10/07 - Present Director 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 Urdang Securities Management, Inc. Director 10/07 - Present 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 The Boston Company Asset Management NY, Manager 08/06  Present LLC * The Boston Company Asset Management LLC * Manager 01/08  Present BNY Mellon, National Association + Senior Vice President 07/06 - Present The Bank of New York Mellon ***** Senior Vice President 07/06 - Present Scott E. Wennerholm Mellon Capital Management Corporation *** Director 10/05 - Present Director Newton Management Limited Director 1/06  Present London, England Gannett Welsh & Kotler LLC Manager 11/07 - Present 222 Berkley Street Administrator 11/07 - Present Boston, MA 02116 BNY Alcentra Group Holdings, Inc. ++ Director 10/07 - Present Ivy Asset Management Corp. Director 12/07 - Present One Jericho Plaza Jericho, NY 11753 C-6 Name and Position With Dreyfus Other Businesses Position Held Dates Urdang Capital Management, Inc. Director 10/07 - Present 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 Urdang Securities Management, Inc. Director 10/07 - Present 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 EACM Advisors LLC Manager 6/04 - Present 200 Connecticut Avenue Norwalk, CT 06854-1940 Franklin Portfolio Associates LLC * Manager 1/06 - Present The Boston Company Asset Management NY, Manager 10/07 - Present LLC* The Boston Company Asset Management LLC* Manager 10/05 - Present Pareto Investment Management Limited Director 3/06  Present London, England Mellon Equity Associates, LLP + Executive Committee 10/05  12/07 Member Standish Mellon Asset Management Company, Member, Board of 10/05 - Present LLC Managers Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 The Boston Company Holding, LLC * Member, Board of 4/06  Present Managers The Bank of New York Mellon ***** Senior Vice President 7/08 - Present BNY Mellon, National Association + Senior Vice President 7/08 - Present Mellon Bank, N.A. + Senior Vice President 10/05  6/08 Mellon Trust of New England, N. A. * Director 4/06  6/08 Senior Vice President 10/05  6/08 MAM (DE) Trust +++++ Member of Board of 1/07 - Present Trustees MAM (MA) Holding Trust +++++ Member of Board of 1/07 - Present Trustees C-7 Name and Position With Dreyfus Other Businesses Position Held Dates J. David Officer MBSC Securities Corporation ++ President 6/07  Present Chief Operating Officer, Director 6/07  Present Vice Chair and Director Dreyfus Service Corporation ++ President 3/00  6/07 Director 3/99  6/07 MBSC, LLC ++ Manager, Board of 4/02  6/07 Managers President 4/02  6/07 Dreyfus Transfer, Inc. ++ Chairman and Director 2/02 - Present Dreyfus Service Organization, Inc. ++ Director 3/99  3/07 Seven Six Seven Agency, Inc. ++ Director 10/98 - 4/07 Mellon Residential Funding Corp. + Director 4/97 - Present The Bank of New York Mellon ***** Executive Vice President 7/08  Present BNY Mellon, National Association + Executive Vice President 7/08 - Present Mellon Bank, N.A. + Executive Vice President 2/94  6/08 Laurel Capital Advisors + Chairman 1/05 - Present Chief Executive Officer 1/05 - Present Mellon United National Bank Director 3/98 - Present 1 st Ave., Suite 400 Miami, Florida Dwight Jacobsen Pioneer Investments Senior Vice President 4/06  12/07 Executive Vice President 60 State Street and Director Boston, Massachusetts Patrice M. Kozlowski None Senior Vice President  Corporate Communications Gary Pierce The Bank of New York Mellon ***** Vice President 7/08 - Present Controller BNY Mellon, National Association + Vice President 7/08 - Present The Dreyfus Trust Company +++ Chief Financial Officer 7/05  6/08 Treasurer 7/05  6/08 Laurel Capital Advisors, LLP + Chief Financial Officer 5/07  Present MBSC, LLC ++ Chief Financial Officer 7/05  6/07 Manager, Board of 7/05  6/07 Managers MBSC Securities Corporation ++ Director 6/07  Present Chief Financial Officer 6/07  Present Dreyfus Service Corporation ++ Director 7/05  6/07 Chief Financial Officer 7/05  6/07 C-8 Name and Position With Dreyfus Other Businesses Position Held Dates Founders Asset Management, LLC**** Assistant Treasurer 7/06  Present Dreyfus Consumer Credit Treasurer 7/05  Present Corporation ++ Dreyfus Transfer, Inc. ++ Chief Financial Officer 7/05  Present Dreyfus Service Treasurer 7/05  Present Organization, Inc. ++ Seven Six Seven Agency, Inc. ++ Treasurer 4/99  Present Joseph W. Connolly The Dreyfus Family of Funds ++ Chief Compliance 10/04  Present Chief Compliance Officer Officer Laurel Capital Advisors, LLP + Chief Compliance 4/05  Present Officer The Mellon Funds Trust ++ Chief Compliance 10/04  Present Officer MBSC, LLC ++ Chief Compliance 10/04  6/07 Officer MBSC Securities Corporation ++ Chief Compliance 6/07  Present Officer Dreyfus Service Corporation ++ Chief Compliance 10/04  6/07 Officer Gary E. Abbs The Bank of New York Mellon + First Vice President and 12/96  Present Vice President  Tax Manager of Tax Compliance Dreyfus Service Organization ++ Vice President  Tax 01/09  Present Dreyfus Consumer Credit Corporation ++ Chairman 01/09  Present President 01/09  Present MBSC Securities Corporation ++ Vice President  Tax 01/09  Present Jill Gill Mellon Financial Corporation + Vice President 10/01  6/07 Vice President  Human Resources MBSC Securities Corporation ++ Vice President 6/07  Present The Bank of New York Mellon ***** Vice President 7/08  Present BNY Mellon, National Association + Vice President 7/08 - Present Mellon Bank N.A. + Vice President 10/06  6/08 Dreyfus Service Corporation ++ Vice President 10/06  6/07 Joanne S. Huber The Bank of New York Mellon + State & Local 07/1/07  Vice President  Tax Compliance Manager Present Dreyfus Service Organization ++ Vice President  Tax 01/09  Present Dreyfus Consumer Credit Corporation ++ Vice President  Tax 01/09  Present MBSC Securities Corporation ++ Vice President  Tax 01/09  Present Anthony Mayo None Vice President  Information Systems C-9 Name and Position With Dreyfus Other Businesses Position Held Dates John E. Lane A P Colorado, Inc. + Vice President  Real 8/07  Present Vice President Estate and Leases A P East, Inc. + Vice President Real 8/07  Present Estate and Leases A P Management, Inc. + Vice President Real 8/07  Present Estate and Leases A P Properties, Inc. + Vice President  Real 8/07  Present Estate and Leases A P Rural Land, Inc. + Vice President Real 8/07  9/07 Estate and Leases Allomon Corporation + Vice President Real 8/07  Present Estate and Leases AP Residential Realty, Inc. + Vice President Real 8/07  Present Estate and Leases AP Wheels, Inc. + Vice President Real 8/07  Present Estate and Leases BNY Mellon, National Association + Vice President  Real 7/08  Present Estate and Leases Citmelex Corporation + Vice President Real 8/07  Present Estate and Leases Eagle Investment Systems LLC Vice President Real 8/07  Present 65 LaSalle Road Estate and Leases West Hartford, CT 06107 East Properties Inc. + Vice President Real 8/07  Present Estate and Leases FSFC, Inc. + Vice President Real 8/07  Present Estate and Leases Holiday Properties, Inc. + Vice President Real 8/07  Present Estate and Leases MBC Investments Corporation + Vice President Real 8/07  Present Estate and Leases MBSC Securities Corporation ++ Vice President Real 8/07  Present Estate and Leases MELDEL Leasing Corporation Number 2, Inc. + Vice President Real 7/07  Present Estate and Leases Mellon Bank Community Development Vice President Real 11/07  Present Corporation + Estate and Leases Mellon Capital Management Corporation + Vice President Real 8/07  Present Estate and Leases Mellon Financial Services Corporation #1 + Vice President Real 8/07  Present Estate and Leases Mellon Financial Services Corporation #4 + Vice President  Real 7/07  Present Estate and Leases Mellon Funding Corporation + Vice President Real 12/07  Present Estate and Leases Mellon Holdings, LLC + Vice President Real 12/07  Present Estate and Leases Mellon International Leasing Company + Vice President Real 7/07  Present Estate and Leases Mellon Leasing Corporation + Vice President Real 7/07  Present Estate and Leases Mellon Private Trust Company, National Vice President Real 8/07  1/08 Association + Estate and Leases Mellon Securities Trust Company + Vice President Real 8/07  7/08 Estate and Leases Mellon Trust Company of Illinois + Vice President Real 8/07  07/08 Estate and Leases Mellon Trust Company of New England, N.A. + Vice President Real 8/07  6/08 Estate and Leases C-10 Name and Position With Dreyfus Other Businesses Position Held Dates Mellon Trust Company of New York LLC ++ Vice President Real 8/07  6/08 Estate and Leases Mellon Ventures, Inc. + Vice President Real 8/07  Present Estate and Leases Melnamor Corporation + Vice President Real 8/07  Present Estate and Leases MFS Leasing Corp. + Vice President Real 7/07  Present Estate and Leases MMIP, LLC + Vice President Real 8/07  Present Estate and Leases Pareto New York LLC ++ Vice President Real 10/07  Present Estate and Leases Pontus, Inc. + Vice President Real 7/07  Present Estate and Leases Promenade, Inc. + Vice President Real 8/07  Present Estate and Leases RECR, Inc. + Vice President Real 8/07  Present Estate and Leases SKAP #7 + Vice President Real 8/07  11/07 Estate and Leases Technology Services Group, Inc.***** Senior Vice President 6/06  Present Tennesee Processing Center LLC***** Managing Director 5/08  Present Senior Vice President 4/04  5/08 Texas AP, Inc. + Vice President Real 8/07 - Present Estate and Leases The Bank of New York Mellon***** Vice President  Real 7/08  Present Estate and Leases The Bank of New York Mellon Corporation***** Executive Vice President 8/07 - Present Trilem, Inc. + Vice President Real 8/07 - Present Estate and Leases Jeanne M. Login A P Colorado, Inc. + Vice President Real 8/07  Present Vice President Estate and Leases A P East, Inc. + Vice President Real 8/07  Present Estate and Leases A P Management, Inc. + Vice President Real 8/07  Present Estate and Leases A P Properties, Inc. + Vice President  Real 8/07  Present Estate and Leases A P Rural Land, Inc. + Vice President Real 8/07  9/07 Estate and Leases Allomon Corporation + Vice President Real 8/07  Present Estate and Leases AP Residential Realty, Inc. + Vice President Real 8/07  Present Estate and Leases AP Wheels, Inc. + Vice President Real 8/07  Present Estate and Leases APT Holdings Corporation + Vice President Real 8/07  Present Estate and Leases BNY Investment Management Services LLC ++++ Vice President Real 1/01  Present Estate and Leases BNY Mellon, National Association + Vice President  Real 7/08  Present Estate and Leases Citmelex Corporation + Vice President Real 8/07  Present Estate and Leases Eagle Investment Systems LLC + Vice President Real 8/07  Present Estate and Leases East Properties Inc. + Vice President Real 8/07  Present Estate and Leases C-11 Name and Position With Dreyfus Other Businesses Position Held Dates FSFC, Inc. + Vice President Real 8/07  Present Estate and Leases Holiday Properties, Inc. + Vice President Real 8/07  Present Estate and Leases MBC Investments Corporation + Vice President Real 8/07  Present Estate and Leases MBSC Securities Corporation ++ Vice President Real 8/07 - Present Estate and Leases MELDEL Leasing Corporation Number 2, Inc. + Vice President Real 7/07  Present Estate and Leases Mellon Bank Community Development Vice President  Real 11/07 - Present Corporation + Estate and Leases Mellon Capital Management Corporation + Vice President Real 8/07  Present Estate and Leases Mellon Financial Services Corporation #1 + Vice President Real 8/07  Present Estate and Leases Mellon Financial Services Corporation #4 + Vice President  Real 7/07  Present Estate and Leases Mellon Funding Corporation + Vice President  Real 12/07 - Present Estate and Leases Mellon Holdings LLC + Vice President  Real 12/07 - Present Estate and Leases Mellon International Leasing Company + Vice President Real 7/07  Present Estate and Leases Mellon Leasing Corporation + Vice President Real 7/07  Present Estate and Leases Mellon Private Trust Company, National Vice President  Real 8/07  1/08 Association + Estate and Leases Mellon Securities Trust Company + Vice President  Real 8/07  7/08 Estate and Leases Mellon Trust of New England, N.A. * Vice President  Real 8/07  6/08 Estate and Leases Mellon Trust Company of Illinois + Vice President Real 8/07  7/08 Estate and Leases MFS Leasing Corp. + Vice President Real 7/07  Present Estate and Leases MMIP, LLC + Vice President Real 8/07  Present Estate and Leases Pontus, Inc. + Vice President Real 7/07  Present Estate and Leases Promenade, Inc. + Vice President  Real 8/07 - Present Estate and Leases RECR, Inc. + Vice President  Real 8/07 - Present Estate and Leases SKAP #7 + Vice President  Real 8/07  11/07 Estate and Leases Tennesee Processing Center LLC***** Managing Director 5/08 - Present Senior Vice President 4/04  5/08 Texas AP, Inc. + Vice President  Real 8/07 - Present Estate and Leases The Bank of New York Mellon***** Vice President  Real 7/08  Present Estate and Leases Trilem, Inc. + Vice President  Real 8/07 - Present Estate and Leases C-12 Name and Position With Dreyfus Other Businesses Position Held Dat es James Bitetto MBSC Securities Corporation ++ Assistant Secretary 6/07 - Present Secretary Dreyfus Service Corporation ++ Assistant Secretary 8/98  6/07 Dreyfus Service Organization, Inc. ++ Secretary 8/05 - Present The Dreyfus Consumer Credit Corporation ++ Vice President 2/02 - Present Director 2/02  7/06 Founders Asset Management LLC**** Assistant Secretary 3/01 - Present * The address of the business so indicated is One Boston Place, Boston, Massachusetts, 02108. ** The address of the business so indicated is One Bush Street, Suite 450, San Francisco, California 94104. *** The address of the business so indicated is 595 Market Street, Suite 3000, San Francisco, California 94105. **** The address of the business so indicated is 210 University Blvd., Suite 800, Denver, Colorado 80206. ***** The address of the business so indicated is One Wall Street, New York, New York 10286. + The address of the business so indicated is One Mellon Bank Center, Pittsburgh, Pennsylvania 15258. ++ The address of the business so indicated is 200 Park Avenue, New York, New York 10166. +++ The address of the business so indicated is 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144. ++++ The address of the business so indicated is White Clay Center, Route 273, Newark, Delaware 19711. +++++ The address of the business so indicated is 4005 Kennett Pike, Greenville, DE 19804. C-13 Item 27. Principal Underwriters (a) Other investment companies for which Registrant's principal underwriter (exclusive distributor) acts as principal underwriter or exclusive distributor: 1. Advantage Funds, Inc. 2. BNY Mellon Funds Trust 3. CitizensSelect Funds 4. Dreyfus Appreciation Fund, Inc. 5. Dreyfus BASIC Money Market Fund, Inc. 6. Dreyfus BASIC U.S. Government Money Market Fund 7. Dreyfus BASIC U.S. Mortgage Securities Fund 8. Dreyfus Bond Funds, Inc. 9. Dreyfus Cash Management 10. Dreyfus Cash Management Plus, Inc. 11. Dreyfus Connecticut Municipal Money Market Fund, Inc. 12. Dreyfus Funds, Inc. 13. The Dreyfus Fund Incorporated 14. Dreyfus Government Cash Management Funds 15. Dreyfus Growth and Income Fund, Inc. 16. Dreyfus Index Funds, Inc. 17. Dreyfus Institutional Cash Advantage Funds 18. Dreyfus Institutional Money Market Fund 19. Dreyfus Institutional Preferred Money Market Funds 20. Dreyfus Institutional Reserves Funds 21. Dreyfus Intermediate Municipal Bond Fund, Inc. 22. Dreyfus International Funds, Inc. 23. Dreyfus Investment Funds 24. Dreyfus Investment Grade Funds, Inc. 25. Dreyfus Investment Portfolios 26. The Dreyfus/Laurel Funds, Inc. 27. The Dreyfus/Laurel Funds Trust 28. The Dreyfus/Laurel Tax-Free Municipal Funds 29. Dreyfus LifeTime Portfolios, Inc. 30. Dreyfus Liquid Assets, Inc. 31. Dreyfus Manager Funds I 32. Dreyfus Manager Funds II 33. Dreyfus Massachusetts Municipal Money Market Fund 34. Dreyfus Midcap Index Fund, Inc. 35. Dreyfus Money Market Instruments, Inc. 36. Dreyfus Municipal Bond Opportunity Fund 37. Dreyfus Municipal Cash Management Plus 38. Dreyfus Municipal Funds, Inc. 39. Dreyfus Municipal Money Market Fund, Inc. 40. Dreyfus New Jersey Municipal Bond Fund, Inc. 41. Dreyfus New Jersey Municipal Money Market Fund, Inc. 42. Dreyfus New York AMT-Free Municipal Bond Fund 43. Dreyfus New York AMT-Free Municipal Money Market Fund 44. Dreyfus New York Municipal Cash Management 45. Dreyfus New York Tax Exempt Bond Fund, Inc. 46. Dreyfus Opportunity Funds C-14 47. Dreyfus Pennsylvania Municipal Money Market Fund 48. Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. 49. Dreyfus Premier Equity Funds, Inc. 50. Dreyfus Premier GNMA Fund, Inc. 51. Dreyfus Premier Investment Funds, Inc. 52. Dreyfus Premier Short-Intermediate Municipal Bond Fund 53. Dreyfus Premier Worldwide Growth Fund, Inc. 54. Dreyfus Research Growth Fund, Inc. 55. Dreyfus State Municipal Bond Funds 56. Dreyfus Stock Funds 57. Dreyfus Short-Intermediate Government Fund 58. The Dreyfus Socially Responsible Growth Fund, Inc. 59. Dreyfus Stock Index Fund, Inc. 60. Dreyfus Tax Exempt Cash Management Funds 61. The Dreyfus Third Century Fund, Inc. 62. Dreyfus Treasury & Agency Cash Management 63. Dreyfus Treasury Prime Cash Management 64. Dreyfus U.S. Treasury Intermediate Term Fund 65. Dreyfus U.S. Treasury Long Term Fund 66. Dreyfus 100% U.S. Treasury Money Market Fund 67. Dreyfus Variable Investment Fund 68. Dreyfus Worldwide Dollar Money Market Fund, Inc. 69. General California Municipal Money Market Fund 70. General Government Securities Money Market Funds, Inc. 71. General Money Market Fund, Inc. 72. General Municipal Money Market Funds, Inc. 73. General New York Municipal Bond Fund, Inc. 74. General New York Municipal Money Market Fund 75. Strategic Funds, Inc. C-15 (b) Name and principal Positions and Offices Business address Positions and offices with the Distributor with Registrant Jon R. Baum* Chief Executive Officer and Chairman of the Board None J. David Officer* President and Director President Ken Bradle** Executive Vice President and Director None Robert G. Capone***** Executive Vice President and Director None J. Charles Cardona* Executive Vice President and Director None Sue Ann Cormack** Executive Vice President None Dwight D. Jacobsen* Executive Vice President and Director None Mark A. Keleher***** Executive Vice President None William H. Maresca* Executive Vice President and Director None Timothy M. McCormick* Executive Vice President None David K. Mossman**** Executive Vice President None James Neiland* Executive Vice President None Sean ONeil***** Executive Vice President None Irene Papadoulis** Executive Vice President None Matthew Perrone** Executive Vice President None Noreen Ross* Executive Vice President None Bradley J. Skapyak* Executive Vice President None Gary Pierce* Chief Financial Officer and Director None Tracy Hopkins* Senior Vice President None Marc S. Isaacson** Senior Vice President None Denise B. Kneeland***** Senior Vice President None Mary T. Lomasney***** Senior Vice President None Barbara A. McCann***** Senior Vice President None Christine Carr Smith***** Senior Vice President None Ronald Jamison* Chief Legal Officer and Secretary None Joseph W. Connolly* Chief Compliance Officer (Investment Advisory Business) Chief Compliance Officer Stephen Storen* Chief Compliance Officer None Maria Georgopoulos* Vice President  Facilities Management None William Germenis* Vice President  Compliance and Anti-Money Laundering Anti-Money Laundering Officer Compliance Officer Karin L. Waldmann* Privacy Officer None Timothy I. Barrett** Vice President None Gina DiChiara* Vice President None Jill Gill* Vice President None John E. Lane***** Vice President  Real Estate and Leases None Jeanne M. Login***** Vice President  Real Estate and Leases None Edward A. Markward* Vice President  Compliance None Paul Molloy* Vice President None Anthony Nunez* Vice President  Finance None William Schalda* Vice President None John Shea* Vice President  Finance None Christopher A. Stallone** Vice President None Susan Verbil* Vice President  Finance None William Verity* Vice President  Finance None James Windels* Vice President Treasurer C-16 (b) Name and principal Positions and Offices Business address Positions and offices with the Distributor with Registrant James Bitetto* Assistant Secretary Vice President and Assistant Secretary James D. Muir* Assistant Secretary None Ken Christoffersen*** Assistant Secretary None * Principal business address is 200 Park Avenue, New York, NY 10166. ** Principal business address is 144 Glenn Curtiss Blvd., Uniondale, NY 11556-0144. *** Principal business address is 210 University Blvd., Suite 800, Denver, CO 80206. **** Principal business address is One Mellon Bank Center, Pittsburgh, PA 15258. ***** Principal business address is One Boston Place, Boston, MA 02108. ***** Principal business address is 595 Market Street, San Francisco, CA 94105. ***** Principal business address is 101 Barclay Street, New York 10286. C-17 Item 28. Location of Accounts and Records 1. The Bank of New York Mellon One Mellon Bank Center Pittsburgh, Pennsylvania 15258 2. DST Systems, Inc. 1055 Broadway Kansas City, MO 64105 3. The Dreyfus Corporation 200 Park Avenue New York, New York 10166 Item 29. Management Services Not Applicable Item 30. Undertakings None C-18 SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, and State of New York on the14 th day of April 2009. DREYFUS STOCK INDEX FUND, INC. BY: /s/ J. David Officer* J. David Officer, PRESIDENT Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signatures Title Date /s/ J. David Officer* President 04/14/09 (Principal Executive Officer) J. David Officer /s/ Jim Windels* Treasurer 04/14/09 (Principal Financial andAccounting Officer) Jim Windels /s/ Joseph S. DiMartino* Chairman of the Board of Trustees 04/14/09 Joseph S. DiMartino /s/ Peggy C. Davis * Trustee 04/14/09 Peggy C. Davis /s/ David P. Feldman* Trustee 04/14/09 David P. Feldman /s/ James F. Henry* Trustee 04/14/09 James F. Henry /s/ Ehud Houminer* Trustee 04/14/09 Ehud Houminer /s/ Gloria Messinger* Trustee 04/14/09 Gloria Messinger /s/ Martin Peretz* Trustee 04/14/09 Martin Peretz /s/Anne Wexler* Trustee 04/14/09 Anne Wexler *BY: /s/Michael A. Rosenberg Michael A. Rosenberg Attorney-in-Fact Dreyfus Stock Index Fund, Inc. INDEX OF EXHIBITS (j) Consent of Independent Registered Public Accounting Firm (a)(1) Powers of Attorney of the Board members.
